                                                           Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 1 of 66


                                                      1   George M. Lee (SBN 172982)
                                                          Douglas A. Applegate (SBN 142000)
                                                      2   SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                          601 Montgomery Street, Suite 2000
                                                      3   San Francisco, California 94111
                                                          Phone: (415) 979-0500
                                                      4   Fax: (415) 979-0511

                                                      5   Raymond M. DiGuiseppe (SBN 228457)
                                                          THE DIGUISEPPE LAW FIRM, P.C.
                                                      6   2 North Front Street, Fifth Floor
                                                          Wilmington, NC 28401
                                                      7   Phone: (910) 713-8804
                                                          Fax: (910) 672-7705
                                                      8
                                                          Attorneys for Plaintiffs
                                                      9   WILLIAM WIESE, JEREMIAH MORRIS,
                                                          LANCE COWLEY, SHERMAN MACASTON,
                                                     10   CLIFFORD FLORES, L.Q. DANG, FRANK FEDERAU,
                                                          ALAN NORMANDY, TODD NIELSEN,
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   THE CALGUNS FOUNDATION,
                                                          FIREARMS POLICY COALITION,
                                                     12   FIREARMS POLICY FOUNDATION,
                                                          and SECOND AMENDMENT FOUNDATION
                                                     13
                                                                                         UNITED STATES DISTRICT COURT
                                                     14
                                  Attorneys at Law




                                                     15                           FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                     16
                                                          WILLIAM WIESE, et al.,                                  Case No. 2:17-cv-00903-WBS-KJN
                                                     17
                                                     18                            Plaintiffs,                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                                                                                                                  MOTION TO DISMISS THIRD AMENDED
                                                     19          vs.                                              COMPLAINT PURSUANT TO FEDERAL RULE
                                                                                                                  OF CIVIL PROCEDURE 12(B)(6)
                                                     20
                                                          XAVIER BECERRA, in his official capacity as             Date:       February 19, 2019
                                                     21   Attorney General of California, et al.,                 Time:       1:30 p.m.
                                                     22                                                           Courtrm.    5
                                                                                   Defendants.                    Judge:      Sr. Judge William B. Shubb
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28



                                                                                                            –i–
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                            Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 2 of 66


                                                      1                                                       TABLE OF CONTENTS
                                                      2   I.    INTRODUCTION ..........................................................................................................................1
                                                      3
                                                          II. STATEMENT OF FACTS ...............................................................................................................2
                                                      4
                                                                A. AMMUNITION MAGAZINES AND THE ORIGINAL CALIFORNIA MAGAZINE BAN ..................3
                                                      5
                                                                B. SENATE BILL 1446 AND PROPOSITION 63 ..........................................................................5
                                                      6
                                                                C. THE INSTANT ACTION ........................................................................................................7
                                                      7
                                                      8   III. ARGUMENT ...............................................................................................................................9

                                                      9         A. IN EVALUATING PLAINTIFFS’ SECOND AMENDMENT CLAIMS, THIS COURT SHOULD
                                                                   REJECT ANY INTEREST-BALANCING APPROACH, WHICH WOULD CLEARLY BE
                                                     10            INCONSISTENT WITH HELLER. ............................................................................................9
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                       1.     Because the LCM Ban is Tantamount to a Confiscation of a
                                                     12                       Widely-Used, Constitutionally-Protected Class of Arms,
                                                                              Heller’s Categorical Approach Controls. ..................................................................9
                                                     13
                                                                       2.     Any Application of Intermediate Scrutiny Cannot Involve
                                                     14                       the Interest-Balancing Prohibited by Heller. ..........................................................16
                                  Attorneys at Law




                                                     15
                                                                       3.     Defendants Bear a True Evidentiary Burden Under Actual
                                                     16                       Intermediate Scrutiny, Which They Cannot Overcome
                                                                              in Their Motion to Dismiss. ....................................................................................22
                                                     17
                                                                       4.     Should There Be Any “Interest-Balancing,” Strict Scrutiny
                                                     18                       is Actually the More Appropriate Test....................................................................25
                                                     19
                                                                B. PLAINTIFFS STATE A CAUSE OF ACTION FOR TAKINGS. ...................................................29
                                                     20
                                                                       1.     The Retroactive Magazine Possession Ban Constitutes
                                                     21                       a Per Se Taking. ......................................................................................................31
                                                     22                        a.     Section 32310(d) is a Taking Because It Compels the Physical
                                                     23                               Appropriation of Property. .............................................................................32

                                                     24                        b.     The Effect of Section 32310(c) and (d) Constitutes a Taking
                                                                                      Because the Statutory Scheme Completely Deprives the Owners
                                                     25                               of All Economically Beneficial Use of Their Property. .................................36
                                                     26                        c.     The Statute is Not a Valid Exercise of Police Power. ....................................38
                                                     27
                                                                       2.     The Retroactive Magazine Possession Ban Constitutes a Burdensome
                                                     28                       Regulatory Taking. ..................................................................................................43



                                                                                                                             – ii –
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                            Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 3 of 66


                                                      1
                                                                C. PLAINTIFFS STATE CAUSES OF ACTION FOR VAGUENESS AND OVERBREADTH
                                                      2            (COUNTS III & V). ...........................................................................................................46
                                                      3
                                                                       1.     The Vagueness Claims Stand On Their Own In Stating Colorable
                                                      4                       Claims For Relief That Easily Survive The State’s Motion To Dismiss. ...............46

                                                      5                2.     The DOJ’s Own Findings Poignantly Demonstrate the Serious Vagueness
                                                                              Problems that the State Seeks to Bypass in Ignoring This Evidence. .....................47
                                                      6
                                                                       3.     The Legislative and Initiative History Inevitably Compel the
                                                      7
                                                                              Conclusion that the Two Conflicting Versions of the LCM Ban
                                                      8                       Both Remain in Effect. ............................................................................................48

                                                      9                4.     The Resulting Conflicts and Confusion Within the LCM Ban
                                                                              Strongly Support Plaintiffs’ Claim that the Scheme is Unconstitutionally
                                                     10                       Vague. .....................................................................................................................51
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                       5.     The State Fails in Its Attempt to Brush Off Plaintiffs’ Viable Claims of Vagueness
                                                     12                       and Overbreadth in Count IV. .................................................................................53

                                                     13         D. PLAINTIFFS HAVE STATED A CLAIM THAT THIS STATUTORY SCHEME VIOLATES THE
                                                                   EQUAL PROTECTION CLAUSE. .........................................................................................54
                                                     14
                                  Attorneys at Law




                                                     15   IV. CONCLUSION ...........................................................................................................................57

                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28



                                                                                                                              – iii –
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                           Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 4 of 66


                                                      1                                                  TABLE OF AUTHORITIES
                                                      2
                                                          Cases
                                                      3
                                                          Andrus v. Allard, 44 U.S. 51, 100 S.Ct. 318 (1979) ..........................................................36, 37, 38
                                                      4
                                                          Ashcroft v. Iqbal, 556 U.S. 662 (2009) ....................................................................................52, 54
                                                      5
                                                          Ass’n of N.J. Rifle & Pistol Clubs, Inc. v. Attorney General N.J. (ANJRPC),
                                                      6
                                                            910 F.3d 106 (3d Cir. 2018) ......................................................................................................25
                                                      7
                                                          Babbitt v. Youpee, 519 U.S. 234 (1997) ........................................................................................30
                                                      8
                                                          Bair v. United States, 515 F.3d 1323 (Fed. Cir. 2008) ..................................................................42
                                                      9
                                                          Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ..................................................................2, 8, 54
                                                     10
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   Board of Trustees of State Univ. of New York v. Fox, 492 U.S. 469 (1989) .................................23

                                                     12   Burns v. Mukasey, 2009 WL 8756489 (E.D. Cal. 2009) ...............................................................40
                                                     13   Caetano v. Mass., __ U.S. __, 136 S.Ct. 1027 (2016) .................................................15, 16, 26, 28
                                                     14
                                                          Carson v. Am. Brands, Inc., 450 U.S. 79 (1981) .............................................................................8
                                  Attorneys at Law




                                                     15
                                                          Chicago, R. I. & P. R. Co. v. United States, 284 U.S. 80, 52 S.Ct. 87 (1931) ..............................36
                                                     16
                                                          City of Cleburne, Texas v. Cleburne Living Ctr., 473 U.S. 432 (1985) ........................................55
                                                     17
                                                     18   Colorado Outfitters Ass’n v. Hickenlooper, 24 F.Supp.3d 1050 (D. Colo. 2014) ..................13, 14

                                                     19   Connally v. General Constr. Co., 269 U.S. 385 (1926) ................................................................48

                                                     20   Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992 (9th Cir. 2010) ...............................................2, 7
                                                     21   District of Columbia v. Heller, 554 U.S 570, 128 S.Ct. 2783 (2008) ................................... passim
                                                     22
                                                          Dore v. United States, 97 F. Supp. 239 (Ct. Cl. 1951) ..................................................................34
                                                     23
                                                          Drake v. Filco, 724 F.3d 426 (3d Cir. 2010) .................................................................................18
                                                     24
                                                          Duncan v. Becerra, 742 Fed.App’x 218 (9th Cir. 2018) .................................................................8
                                                     25
                                                     26   Duncan v. Becerra, 265 F.Supp.3d 1106 (S.D. Cal. 2017) .....................................................24, 47

                                                     27   Edenfield v. Fane, 507 U.S. 761 (1993) ........................................................................................23

                                                     28   Edward P. Stahel & Co. v. United States, 78 F. Supp. 800 (Ct. Cl. 1948)....................................34



                                                                                                                         – iv –
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                           Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 5 of 66


                                                      1
                                                          Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) ...........................................................23, 24
                                                      2
                                                          F.C.C. v. Beach Communications, Inc., 508 U.S. 307 (1993) .......................................................23
                                                      3
                                                      4   Felton Water Co. v. Superior Court, 82 Cal.App. 382 (1927) ......................................................30

                                                      5   Fesjian v. Jefferson, 399 A.2d 861 (D.C. Ct. App. 1979) .................................................38, 39, 40
                                                      6   Friedman v. City of Highland Park, 784 F.3d 406 (7th Cir. 2015) ...................................11, 16, 26
                                                      7
                                                          Fyock v. City of Sunnyvale, 25 F.Supp.3d 1267 (N.D. Cal. 2014) ....................................15, 16, 27
                                                      8
                                                          Fyock v. City of Sunnyvale, 779 F.3d 991 (9th Cir. 2015) .................................................... passim
                                                      9
                                                          Gerhart v. Lake County Montana, 637 F.3d 1013 (9th Cir. 2011) ................................................56
                                                     10
                                                          Gladstone Realtors v. Vill. of Bellwood, 441 U.S. 91 (1979) ..........................................................2
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                     12   Golden Gate Hotel Assn. v. City & County of San Francisco,
                                                            836 F.Supp. 707 (N.D. Cal. 1993) .............................................................................................30
                                                     13
                                                          Grayned v. City of Rockford, 408 U.S. 104 (1972) .......................................................................46
                                                     14
                                  Attorneys at Law




                                                     15   Greater New Orleans Broad. Ass'n, Inc. v. United States, 527 U.S. 173 (1999) ..........................23

                                                     16   Heller v. District of Columbia (Heller II), 670 F.3d 1244 (D.C. Cir. 2011) ...............13, 14, 19, 26

                                                     17   Heller v. Doe by Doe, 509 U.S. 312 (1993) ..................................................................................56
                                                     18   Hill v. Colorado, 530 U.S. 703 (2000) ..........................................................................................21
                                                     19
                                                          Horne v. Department of Agriculture, ___ U.S. ___, 135 S.Ct. 2419 (2015) ...............36, 37, 38, 43
                                                     20
                                                          Jackson v. City and County of San Francisco, 135 S.Ct. 2799 (2015) .........................................20
                                                     21
                                                          Jackson v. City and County of San Francisco, 746 F.3d 953 (9th Cir. 2014) ...............................21
                                                     22
                                                     23   Jefferson Street Industries, LLC v. City of Indio, 236 Cal.App.4th 1175 (2015) ..........................30

                                                     24   John Doe I v. Nestle USA, 766 F.3d 1013 (9th Cir. 2014) ......................................................52, 54

                                                     25   Kachalsky v. County of Westchester, 701 F.3d 81 (2d Cir. 2012) .................................................18
                                                     26   Kaiser Aetna v. United States, 444 U.S. 164, 100 S. Ct. 383 (1979) ......................................31, 36
                                                     27
                                                          Karlin v. Foust, 188 F.3d 446 (9th Cir. 1999) .........................................................................46, 51
                                                     28



                                                                                                                       –v–
                                                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                           Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 6 of 66


                                                      1   Kirby Forest Indus., Inc. v. United States, 467 U.S. 1, 104 S.Ct. 2187 (1984) .............................35
                                                      2   Kolbe v. Hogan, 849 F.3d 114 (4th Cir. 2017) (en banc) ........................................................19, 24
                                                      3
                                                          Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356 (1973) .................................................22
                                                      4
                                                          Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 125 S. Ct. 2074 (2005) ........................30, 31, 36, 41
                                                      5
                                                          Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 102 S.Ct. 3164 (1982) .......31, 38
                                                      6
                                                          Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 112 S.Ct. 2886 (1992)............... passim
                                                      7
                                                      8   Luis v. United States, __ U.S. __, 136 S. Ct. 1083 (2016) ............................................................21

                                                      9   Mathews v. Lucas, 427 U.S. 495 (1976) ........................................................................................56
                                                     10   McDonald v. Chicago, 561 U.S. 742 (2010) ...............................................................18, 20, 23, 26
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          Mugler v. Kansas, 123 U.S. 623 (1887) ..................................................................................41, 42
                                                     12
                                                          N.Y. State Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242 (2d Cir. 2015) .........................15, 26
                                                     13
                                                          Nat'l Wildlife Fed'n v. I.C.C., 850 F.2d 694 (D.C. Cir. 1988) .......................................................31
                                                     14
                                  Attorneys at Law




                                                     15   NRA v. BATFE, 700 F.3d 185 (5th Cir. 2012) ...............................................................................19

                                                     16   Palazzolo v. Rhode Island, 533 U.S. 606, 121 S.Ct. 2448 (2001) .................................................43

                                                     17   Parker v. District of Columbia, 478 F.3d 370 (D.C. Cir. 2007) ....................................................11
                                                     18   Penn Central Transportation Co. v. City of New York,
                                                     19     438 U.S. 104, 98 S.Ct. 2646 (1978).....................................................................................42, 43

                                                     20   Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 43 S.Ct. 158 (1922) .........................................43

                                                     21   People v. Bustamante, 57 Cal.App.4th 693 (1997) .................................................................48, 49
                                                     22   People v. Carter, 131 Cal.App.3d 177 (1933) ...............................................................................49
                                                     23
                                                          People v. Dobbins, 73 Cal. 257 (1887) ..........................................................................................48
                                                     24
                                                          Powell v. Tompkins, 783 F.3d 332 (1st Cir. 2015) ........................................................................10
                                                     25
                                                          Powell’s Books, Inc. v. Kroger, 622 F.3d 1202 (9th Cir. 2010) ....................................................53
                                                     26
                                                     27   Quilici v. Vill. of Morton Grove, 532 F.Supp. 1169 (N.D. Ill. 1981) ......................................39, 44

                                                     28   Reed v. Reed, 404 U.S. 71 (1971) ..................................................................................................55



                                                                                                                        – vi –
                                                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                           Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 7 of 66


                                                      1   Residents of Beverly Glen, Inc. v. City of Los Angeles, 34 Cal.App.3d 117 (1973) ..................7, 31
                                                      2   Richmond Elks Hall Ass'n v. Richmond Redevelopment Agency,
                                                            561 F.2d 1327 (9th Cir. 1977) ...................................................................................................36
                                                      3
                                                      4   Robinson v. Salazar, 885 F.Supp.2d 1002 (E.D. Cal. 2012) .........................................................54

                                                      5   Romer v. Evans, 517 U.S. 620 (1996) ...........................................................................................56
                                                      6   Royster Guano Co. v. Virginia, 253 U.S. 412 (1920) ....................................................................55
                                                      7
                                                          San Remo Hotel L.P. v. City and County of San Francisco, 27 Cal.4th 643 (2002) .....................30
                                                      8
                                                          Shew v. Malloy, 994 F. Supp. 2d 234 (D. Conn. 2014) .................................................................15
                                                      9
                                                          Silveira v. Lockyer, 312 F.3d 1052 (9th Cir. 2002) .......................................................................56
                                                     10
                                                          Silvester v. Harris, 843 F.3d 816 (9th Cir. 2016) ........................................................19, 26, 27, 28
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                     12   Tahoe-Sierra Preservation Council, Inc. v. Tahoe Regional Planning Agency,
                                                            535 U.S. 302, 122 S.Ct. 1465 (2002).........................................................................................31
                                                     13
                                                          Teixeira v. County of Alameda, 873 F.3d 670 (9th Cir. 2017) (en banc) ..................................9, 19
                                                     14
                                  Attorneys at Law




                                                     15   Tenants Assn. of Park Santa Anita v. Southers, 222 Cal.App.3d 1293 (1990)................................7

                                                     16   Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622 (1994) ........................................................21, 22

                                                     17   Tyler v. Hillsdale County Sheriff's Department, 837 F.3d 678 (6th Cir. 2016).............................24
                                                     18   U.S. v. Rodriguez-Deharo, 192 F.Supp.2d 1031 (E.D. Cal. 2002) ................................................53
                                                     19
                                                          United States v. Alvarez, 617 F.3d 1198 (9th Cir. 2010) ...............................................................29
                                                     20
                                                          United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013)...........................................................9, 19
                                                     21
                                                          United States v. Decastro, 682 F.3d 160 (2d Cir. 2012) ...............................................................18
                                                     22
                                                     23   United States v. Security Industrial Bank, 459 U.S. 70 (1982) .....................................................42

                                                     24   United States v. Vongxay, 594 F.3d 1111 (9th Cir. 2010) .............................................................14

                                                     25   Virginia v. Am. Booksellers Ass’n, 484 U.S. 383 (1998)...............................................................53
                                                     26   Warth v. Seldin, 422 U.S. 490 (1975) ..............................................................................................2
                                                     27
                                                          Western Mobile Assn. v. County of San Diego, 16 Cal.App.3d 941 (1971) ............................49, 50
                                                     28



                                                                                                                        – vii –
                                                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                            Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 8 of 66


                                                      1   Worman v. Healey, 293 F.Supp.3d 251 (D. Mass. 2018) ........................................................25, 53
                                                      2   Wrenn v. District of Columbia, 864 F.3d 650 (D.C. Cir. 2017) ....................................................10
                                                      3
                                                          Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981 (9th Cir. 2009) .....................................2, 8
                                                      4
                                                      5   Statutes

                                                      6   Cal. Govt. Code § 9605 .................................................................................................................48

                                                      7   Cal. Pen. Code § 16740 ...................................................................................................................4

                                                      8   Cal. Pen. Code § 16900 .................................................................................................................27

                                                      9   Cal. Pen. Code § 26700 .................................................................................................................29

                                                     10   Cal. Pen. Code § 26915 .................................................................................................................29
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   Cal. Pen. Code § 29805 ...........................................................................................................50, 51

                                                     12   Cal. Pen. Code § 31910 .................................................................................................................27

                                                     13   Cal. Pen. Code § 32000 .................................................................................................................27

                                                     14   Cal. Pen. Code § 32310 ......................................................................................................... passim
                                  Attorneys at Law




                                                     15   Cal. Pen. Code § 32400 ...................................................................................................................5

                                                     16   Cal. Pen. Code § 32405 ...................................................................................................................5
                                                          Cal. Pen. Code § 32406 .......................................................................................................5, 49, 50
                                                     17
                                                          Cal. Pen. Code § 32410 ...................................................................................................................5
                                                     18
                                                          Cal. Pen. Code § 32425 .............................................................................................................5, 29
                                                     19
                                                          Cal. Pen. Code § 32435 ...................................................................................................................5
                                                     20
                                                          Cal. Pen. Code § 32445 .................................................................................................................55
                                                     21
                                                          Cal. Pen. Code § 32450 .......................................................................................................5, 34, 55
                                                     22
                                                          Colo. Rev. Stat. § 18–12–301 ..........................................................................................................4
                                                     23
                                                     24
                                                          Other Authorities
                                                     25
                                                          Allen Rostron, Justice Breyer’s Triumph in the Third Battle Over the Second Amendment,
                                                     26     80 Geo. Wash. L. Rev. 703 (2012) ............................................................................................18
                                                     27
                                                          Clayton Cramer & Joseph Olson, Pistols, Crime, and Public Safety in Early America,
                                                     28     44 Williamette L. Rev. 699 (2008) ............................................................................................12



                                                                                                                          – viii –
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                            Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 9 of 66


                                                      1
                                                          David B. Kopel, The History of Firearm Magazines and Magazine Prohibitions,
                                                      2     78 Alb. L. Rev. 849 (2015) ........................................................................................................12
                                                      3
                                                          Don B. Kates, Jr., The Second Amendment: A Dialogue,
                                                      4     49 Law & Contemp. Probs. 143 (1986) .....................................................................................14

                                                      5   Eugene Volokh, Implementing the Right to Keep and Bear Arms for Self–Defense:
                                                            An Analytical Framework and a Research Agenda, 56 UCLA L. Rev. 1443 (2009) ...............10
                                                      6
                                                          Joseph Blocher, Categoricalism and Balancing in First and Second Amendment Analysis, 84
                                                      7
                                                            N.Y.U. L. Rev. 375 (2009) ........................................................................................................10
                                                      8
                                                          Constitutional Provisions
                                                      9
                                                          Cal. Const. Art. I, § 19 ...................................................................................................................30
                                                     10
                                                          Cal. Const., Art. II, § 10 ..................................................................................................................6
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          U.S. Const., 14th Amend., § 1 .................................................................................................29, 55
                                                     12
                                                          U.S. Const., 5th Amend. ................................................................................................................29
                                                     13
                                                     14
                                  Attorneys at Law




                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28



                                                                                                                            – ix –
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 10 of 66


                                                      1                                         I.      INTRODUCTION
                                                      2          California has generally banned the importation, manufacture, sale, or receipt of large-
                                                      3   capacity firearm magazines since 2000. And thus, for 18 years, California gun owners have been
                                                      4   forced to live with a constitutionally unacceptable, but politically compelled compromise: that
                                                      5   the further acquisition, importation, or manufacture of large-capacity magazines would be
                                                      6   prohibited, but that gun owners – including the individual Plaintiffs herein – would be permitted
                                                      7   to keep their existing lawfully acquired and possessed property as “grandfathered” items.
                                                      8          In 2016, the Legislature and the drafters of Proposition 63 reneged on that arrangement.
                                                      9   Seventeen years after the fact, they required that virtually all owners of large-capacity magazines
                                                     10
                                                          either remove them from the State, sell them to a licensed firearms dealer, or “surrender” them to
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          the State. None of these options allowed a “grandfathered” magazine possessor to keep his or
                                                     12
                                                          her property, and therefore, they are being forcibly dispossessed of them.
                                                     13
                                                                 As we have before, we say this was a bridge too far. Plaintiffs are seeking declaratory
                                                     14
                                                          and injunctive relief to challenge the entire confiscatory ban on large capacity magazines (the
                                  Attorneys at Law




                                                     15
                                                          “LCM ban”). Here, we oppose the State’s Motion to Dismiss the Third Amended Complaint
                                                     16
                                                          (“TAC”) (“MTD” or the “Motion”) as follows:
                                                     17
                                                                 First, the provisions at issue – which include a retroactive prohibition on lawfully-
                                                     18
                                                          acquired parts of firearms, and parts intrinsic to them, constitute a categorical ban that violates
                                                     19
                                                          the Second Amendment to the United States Constitution. Plaintiffs will show at trial that the
                                                     20
                                                          magazines themselves are integral firearm parts, which cannot be so readily and easily banned
                                                     21
                                                          today under the Supreme Court’s precedents. Plaintiffs will be able to show that the subject
                                                     22
                                                          magazines are arms, and/or parts of arms, not both “dangerous and unusual,” and that they are
                                                     23
                                                          in widespread common use, for lawful purposes, including self-defense. Therefore, they are
                                                     24
                                                     25   protected from the State’s categorical ban under the Supreme Court’s mandate in District of

                                                     26   Columbia v. Heller. To the extent that any review of the LCM ban should be subject to some

                                                     27   form of scrutiny, such review should not involve a balancing of interests that is clearly prohibited

                                                     28   by Heller, and, in any event, the ban would fail to pass constitutional muster under any proper



                                                                                                          –1–
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 11 of 66


                                                      1   application of constitutional scrutiny, even the “intermediate scrutiny” standard that the State
                                                      2   seeks.
                                                      3             Second, this retroactive ban on lawfully-possessed private property would completely
                                                      4   dispossess Plaintiffs and thousands of others like them of important, valuable, and
                                                      5   Constitutionally-protected property. Therefore, the retroactive LCM ban amounts to a violation
                                                      6   of the Takings and Due Process Clauses of the Federal and state constitutions, as the State in no
                                                      7   way provides or allows for just compensation to be paid to “grandfathered” magazine owners
                                                      8   who will lose, in many instances, their right to keep and maintain their valuable, and in some
                                                      9
                                                          cases irreplaceable, property, and will stand exposed to criminal sanctions should this ban be
                                                     10
                                                          enforced.
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                    Further, the retroactive LCM ban suffers from constitutionally unacceptable problems in
                                                     12
                                                          vagueness and overbreadth, particularly as the enactment of two different versions of the LCM
                                                     13
                                                          ban in 2016 resulted in the chaptering of two current, live, and inconsistent versions of the law,
                                                     14
                                                          neither of which satisfies the fundamental due process requirements for adequate notice of what
                                  Attorneys at Law




                                                     15
                                                          is and is not prohibited under the law.
                                                     16
                                                                    For these reasons, and others as discussed at length below, the State’s Motion should be
                                                     17
                                                          denied.
                                                     18
                                                     19
                                                                                              II.     STANDARD OF REVIEW
                                                     20
                                                                    On a motion to dismiss, a court must accept as true all material allegations of the
                                                     21
                                                          complaint, and construe the complaint in favor of the complaining party. Gladstone Realtors v.
                                                     22
                                                          Vill. of Bellwood, 441 U.S. 91, 109 (1979) (citing Warth v. Seldin, 422 U.S. 490, 501 (1975));
                                                     23
                                                          Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (“We accept as true all
                                                     24
                                                     25   well-pleaded allegations of material fact, and construe them in the light most favorable to the

                                                     26   non-moving party.”). The court “will hold a dismissal inappropriate unless the plaintiffs’

                                                     27   complaint fails to ‘state a claim to relief that is plausible on its face.’” Zucco Partners, LLC v.

                                                     28   Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550



                                                                                                           –2–
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 12 of 66


                                                      1   U.S. 544, 570 (2007)).
                                                      2
                                                      3                                       III. STATEMENT OF FACTS
                                                      4          The following facts are largely taken from Plaintiffs’ Third Amended Complaint
                                                      5   (“TAC”), filed February 26, 2018 (Dkt. #76).
                                                      6   A.     FIREARM AMMUNITION MAGAZINES AND THE ORIGINAL CALIFORNIA MAGAZINE BAN
                                                      7          Firearm ammunition magazines and feeding devices are intrinsic parts of all semi-
                                                      8   automatic firearms, which were designed, developed, produced, and sold in large quantities
                                                      9   starting in the early 20th Century. Today, a vast majority of constitutionally-protected firearms
                                                     10
                                                          in common use for lawful purposes – including handguns, “the quintessential self-defense
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          weapon,” District of Columbia v. Heller, 554 U.S. 570, 629 (2008) – are self-loading, semi-
                                                     12
                                                          automatic firearms that require a magazine to feed each successive round of ammunition.
                                                     13
                                                                 A magazine is simply “a receptacle for a firearm that holds a plurality of cartridges or
                                                     14
                                                          shells under spring pressure preparatory for feeding into the chamber. Magazines take many
                                  Attorneys at Law




                                                     15
                                                          forms, such as box, drum, rotary, tubular, etc. and may be fixed or removable.”
                                                     16
                                                          (https://saami.org/saami-glossary/?letter=M.) Plaintiffs here will easily prove that the vast
                                                     17
                                                          majority of the firearms in common use for lawful purposes, particularly handguns, sold at retail
                                                     18
                                                          to the non-military market (e.g., civilian and law enforcement purchasers) are semi-automatic,
                                                     19
                                                          and contain removable magazines. (TAC, ¶ 32.) And moreover, Plaintiffs will show that
                                                     20
                                                          ammunition feeding devices and magazines are therefore an inherent operating part of, and
                                                     21
                                                          inseparable from, functioning semi-automatic firearms. (Id.) Plaintiffs will further show that all
                                                     22
                                                          semi-automatic firearms are essentially inoperable without them. (Id.) Modern semi-automatic
                                                     23
                                                          firearms of the kind in use for lawful purposes (including self-defense) sold at retail in the non-
                                                     24
                                                     25   military market generally include at least one magazine intended to be used as a part of those

                                                     26   firearms. (Id.)

                                                     27          Although an exact number may never be known, over the past century, many millions of

                                                     28   magazines certainly have existed, lawfully within the United States, as these inherent parts of



                                                                                                          –3–
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 13 of 66


                                                      1   semi-automatic firearms commonly held and used by Americans for lawful purposes such as
                                                      2   self-defense, competition, training, and sport. (TAC, ¶ 33.) At trial, Plaintiffs will demonstrate,
                                                      3   through data supporting a study by the National Shooting Sports Foundation, that magazines
                                                      4   capable of holding more than 10 rounds of ammunition accounted for approximately 115 million,
                                                      5   or approximately half, of all magazines owned in the United States between 1990 and 2015. It
                                                      6   can also be safely assumed that many more such magazines were manufactured within or
                                                      7   imported into the United States (and California specifically) for sale, both prior to 1990 as well
                                                      8   as after 2015.
                                                      9
                                                                 Along with the rest of the nation, and up through 1999, millions of California citizens,
                                                     10
                                                          including Plaintiffs herein, lawfully acquired and possessed semi-automatic firearms – many of
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          which contained magazines capable of holding more than ten rounds of ammunition. However,
                                                     12
                                                          in 1999, through passage of Senate Bill 23, California enacted legislation generally banning
                                                     13
                                                          methods of acquiring magazines that hold more than ten rounds, legislatively branding them
                                                     14
                                                          “large-capacity magazines” as currently defined in Penal Code § 16740.1 And since that time,
                                  Attorneys at Law




                                                     15
                                                          the Code has generally forbidden the manufacture, importation, sale, or receipt of any large-
                                                     16
                                                          capacity magazine. See Cal. Pen. Code § 32310(a) (formerly § 12020(a)(2)).
                                                     17
                                                                 However, and as part of the legislative arrangement in connection with Sen. Bill 23, as
                                                     18
                                                          enacted, the continued possession of lawfully-acquired “large capacity magazines” up to that
                                                     19
                                                          point (i.e., “grandfathered” magazines) was not prohibited and would still be lawful. Individual
                                                     20
                                                          Plaintiffs Wiese, Morris, Cowley, Macaston, Flores, and Dang, and the members of the class of
                                                     21
                                                          persons on whose behalf this action is brought, are law-abiding citizens, who are neither
                                                     22
                                                     23
                                                     24   1
                                                           To be sure, the very term “large-capacity magazine” is an irksome and controversial label. In
                                                          states where there are no limits on magazine capacity, the term “large capacity magazine” is
                                                     25   generally not even used. Where it is used, the mere capability to hold more than 10 rounds is not
                                                          necessarily enough for the label to apply. See e.g., Colo. Rev. Stat. § 18–12–301(2)(a)(I)
                                                     26   (defining “large capacity magazine” as those having capacity to accept more than 15 rounds).
                                                          Indeed, consistent with their commonality and popularity among law-abiding gun owners, in
                                                     27   most states, magazines that hold more than 10 rounds are considered “standard capacity
                                                          magazines.” We use the term “large-capacity magazine” in this opposition, as we must, solely
                                                     28   because that is the codified definition at issue.


                                                                                                         –4–
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 14 of 66


                                                      1   prohibited from the possession of firearms or ammunition nor exempt from California’s
                                                      2   restrictions upon firearms and ammunition, and who lawfully possessed and used such large-
                                                      3   capacity magazines with their firearms up through and including December 31, 1999.
                                                      4
                                                          B.     SENATE BILL 1446 AND PROPOSITION 63
                                                      5
                                                                 In 2016, gun control measures in California moved forward at a steady, and
                                                      6
                                                          unprecedented pace. Among these measures included additional laws pertaining to large-
                                                      7
                                                          capacity magazines, contained in Senate Bill 1446 (“SB 1446”) and Proposition 63.
                                                      8
                                                                 Purportedly concerned about what they presumably viewed as a prevalence of mass
                                                      9
                                                          shootings and the terrorist attacks in San Bernardino, California, on December 2, 2015 (see Req.
                                                     10
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   for Jud. Notice, Exhibit B, p. 4), the Legislature passed SB 1446, which amended Penal Code §

                                                     12   32310(b) to make it a criminal offense to possess a large-capacity magazine, “regardless of the

                                                     13   date the magazine was acquired[.]” The law as signed would have required a person in lawful

                                                     14   possession of any large-capacity magazines prior to July 1, 2017, to dispose of such magazine(s)
                                  Attorneys at Law




                                                     15   by surrender, sale to a licensed firearms dealer, or removal from the State in the manner provided

                                                     16   by the statute. The provisions of SB 1446 were signed into law by then-Governor Brown on July

                                                     17   1, 2016, and became effective on January 1, 2017.
                                                     18          The author and proponents of SB 1446 never considered the actual value of the
                                                     19   magazines subject to the ban, payment of “just compensation” to the owners of previously
                                                     20   grandfathered magazines who would surrender their magazines to law enforcement, or the
                                                     21   existence of any type of market that would be available to the owners who attempt to dispose of
                                                     22   their LCMs through forced sales to licensed firearm dealers. The bill’s author and sponsors
                                                     23   simply assumed that the State, via local law enforcement agencies, had the power to confiscate
                                                     24   the magazines under the “police powers” of the State, and without providing the owners any
                                                     25   compensation. (See Req. for Jud. Notice, Exhibit B, pp. 4-6.)
                                                     26
                                                                 Then, on November 8, 2016, California voters enacted Proposition 63 (titled the “Safety
                                                     27
                                                          for All Act”), a measure that was sponsored and heavily promoted as a “gun safety” measure by
                                                     28
                                                          Lt. Governor Gavin Newsom. (See Req. for Jud. Notice, Exhibit E.) Proposition 63 amended


                                                                                                         –5–
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 15 of 66


                                                      1
                                                          Penal Code §§ 32310, 32400, 32405, 32410, 32425, 32435, 32450, added section 32406, and
                                                      2
                                                          repealed section 32420 by initiative statute, which changed the law to totally prohibit and
                                                      3
                                                          criminalize the possession of large-capacity magazines as of July 1, 2017. Proposition 63 took
                                                      4
                                                          effect the day after the election. See Cal. Const., Art. II, § 10(a) (“An initiative statute or
                                                      5
                                                          referendum approved by a majority of votes thereon takes effect the day after the election unless
                                                      6
                                                          the measure provides otherwise.”).
                                                      7
                                                                 With regard to those provisions of Proposition 63 dealing with large-capacity magazines,
                                                      8
                                                          the proponents and drafters likewise clearly had mass shootings in mind, a type of crime that has
                                                      9
                                                          dominated our news during the past decade. Specifically, contained within the “Findings and
                                                     10
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   Declarations” (section 2) of Proposition 63, the measure stated:

                                                     12          11. Military–style large-capacity ammunition magazines—some capable of
                                                                 holding more than 100 rounds of ammunition—significantly increase a shooter’s
                                                     13          ability to kill a lot of people in a short amount of time. That is why these large
                                                                 capacity ammunition magazines are common in many of America’s most horrific
                                                     14          mass shootings, from the killings at 101 California Street in San Francisco in
                                  Attorneys at Law




                                                     15          1993 to Columbine High School in 1999 to the massacre at Sandy Hook
                                                                 Elementary School in Newtown, Connecticut in 2012.
                                                     16
                                                                 12. Today, California law prohibits the manufacture, importation and sale of
                                                     17          military-style, large capacity ammunition magazines, but does not prohibit the
                                                                 general public from possessing them. We should close that loophole. No one
                                                     18          except trained law enforcement should be able to possess these dangerous
                                                     19          ammunition magazines.

                                                     20   (Prop. 63, § 2; see Req. for Jud. Notice, Exhibit E.)

                                                     21          As defendants’ motion admits, mass shootings were the stated raison d'être justifying
                                                     22   these new magazine restrictions. However, Plaintiffs will demonstrate at trial, through expert
                                                     23   testimony, that pre-ban (i.e., lawfully-held, since before 2000) large-capacity magazines
                                                     24   generally have not been used in mass shootings. It is true that, in some of the incidents, large-
                                                     25   capacity magazines were used, such as in the San Bernardino terrorist attack of December 2,
                                                     26   2015, which the Legislature specifically cited as a catalyst justifying passage of SB 1446. (See
                                                     27   Req. for Jud. Notice, Exh B at p. 4.) But in that event, given the relatively young age of the
                                                     28   shooters and that they obtained their weapons through straw purchases in close proximity to the


                                                                                                           –6–
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 16 of 66


                                                      1   attacks, it is reasonably inferable that their large-capacity magazines were either illegally
                                                      2   imported or manufactured. And the State is greatly overstating the case in suggesting that such
                                                      3   magazines are responsible for causing harm across the field of all crime with its sweepingly
                                                      4   broad and entirely unsupportable assertions like LCMs “are disproportionately used in crime.”
                                                      5   (MTD at 3:5-6.) In short, Plaintiffs’ evidence will show that the State’s justification for this ban
                                                      6   is illusory because there is no current evidence that legally-possessed large-capacity magazines
                                                      7   have been involved in mass shooting incidents in California since the year 2000. And more to the
                                                      8   point, Plaintiffs’ clear and detailed allegations on these factually determinative points must be
                                                      9
                                                          accepted as true in determining whether they have crossed the low threshold for overcoming the
                                                     10
                                                          State’s MTD and retaining their right to have these important claims heard. Daniels-Hall v. Nat’l
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          Educ. Ass’n, 629 F.3d at 998.
                                                     12
                                                     13
                                                          C.     THE INSTANT ACTION
                                                     14
                                                                 Plaintiffs commenced the instant action on April 28, 2017, and filed their First Amended
                                  Attorneys at Law




                                                     15
                                                          Complaint on June 6, 2017. (Dkt. No. 7.) Plaintiffs Wiese, Morris, Cowley, Macaston, Flores,
                                                     16
                                                          and Dang are individual and law-abiding California residents, who acquired, prior to 2000, large-
                                                     17
                                                          capacity magazines, as intrinsic parts of their legally-possessed firearms. Each of these
                                                     18
                                                          individual plaintiffs wishes to keep these magazines in the State of California, and is naturally
                                                     19
                                                          unwilling to destroy or “surrender” his property to the State. Some of the Plaintiffs have “pre-
                                                     20
                                                          ban” magazines of substantial value, either intrinsically or because they have historical value.
                                                     21
                                                          (TAC, ¶ 12.) Some of these magazines are the only magazines that the Plaintiffs may have for
                                                     22
                                                          that particular firearm. (Id., ¶ 11, 12.) And some of the magazines are the only magazines that
                                                     23
                                                          were ever made for that particular firearm. (Id., ¶ 13.)
                                                     24
                                                     25          Plaintiffs, including the organizational plaintiffs, are bringing this matter individually,

                                                     26   and as representatives on behalf of the class of individuals who are or would be affected by the

                                                     27   ban; that is, those law-abiding residents, who are not otherwise exempt, and who lawfully

                                                     28   possessed large-capacity magazines in this State before December 31, 1999. (TAC, ¶ 7.) See



                                                                                                          –7–
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 17 of 66


                                                      1   Residents of Beverly Glen, Inc. v. City of Los Angeles, 34 Cal.App.3d 117 (1973); Tenants Assn.
                                                      2   of Park Santa Anita v. Southers, 222 Cal.App.3d 1293, 1299-1300 (1990) (a right to sue in a
                                                      3   representative capacity may be recognized where the question is one of public interest).
                                                      4          Plaintiffs filed a motion for a temporary restraining order and issuance of a preliminary
                                                      5   injunction to enjoin enforcement of the law, on June 12, 2017 (Dkt. #9). On June 29, 2017, this
                                                      6   Court denied Plaintiffs’ motion.2 (Dkt. #52). By stipulation of the parties, and order of this
                                                      7   Court (Dkt. #54), Plaintiffs filed their Second Amended Complaint on August 17, 2017 (Dkt.
                                                      8   #59). Defendants likewise moved to dismiss the Second Amended Complaint under FRCP
                                                      9
                                                          12(b)(6), and this Court granted the motion on February 7, 2018 (Dkt. #74), under the same
                                                     10
                                                          reasoning as justified its prior dismissal. This Court granted the Plaintiffs leave to amend
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          consistent with the Court’s Order.
                                                     12
                                                                 On February 26, 2018, Plaintiffs filed the current and Operative Third Amended
                                                     13
                                                          Complaint. Plaintiffs’ amendments directly allege, make it clear that they intend to prove and
                                                     14
                                                          can prove, the ultimate fact that the LCM ban would not reduce the incidence or lethality of mass
                                  Attorneys at Law




                                                     15
                                                          shootings. Firstly, the TAC clarifies that the express and stated rationale for the new LCM ban
                                                     16
                                                          lies in the supposed prevention of mass shootings, and in likewise calling the grandfathered
                                                     17
                                                          possession exemption a “loophole.” (TAC, ¶ 41). Moreover, we directly allege that which was
                                                     18
                                                          stated and discussed at length in connection with our motion for preliminary injunction, i.e., that
                                                     19
                                                          LCMs have not been used in mass shootings in California since the prohibition was enacted.
                                                     20
                                                     21
                                                     22
                                                          2
                                                           As this Court is aware, on that same day, the District Court for the Southern District of
                                                     23   California granted the plaintiffs’ motion for a preliminary injunction there, enjoining
                                                          substantially those same portions of the LCM ban that were the subject of Plaintiffs’ motion in
                                                     24   the instant case. Duncan v. Becerra, Civ. No. 3:17-01017-BEN-JLB, Hon. Roger T. Benitez
                                                          presiding. Judge Benitez’ order in that matter rendered the prospect of an appeal of this Court’s
                                                     25   order largely moot, since any interlocutory appeal of the denial of an injunction would have
                                                          required the Plaintiffs to show continuing “serious, perhaps irreparable consequence” from this
                                                     26   Court’s order. See Carson v. Am. Brands, Inc., 450 U.S. 79, 84 (1981). It also inevitably shows
                                                          that Plaintiffs here have at least ‘“state[d] a claim to relief that is plausible on its face.’” Zucco
                                                     27   Partners, LLC, 552 F.3d at 989 (quoting Twombly, 550 U.S. at 570)). The Ninth Circuit has
                                                          since affirmed Judge Benitez’ grant of the preliminary injunction against this ban. Duncan v.
                                                     28   Becerra, 742 Fed.App’x 218 (9th Cir. 2018).


                                                                                                           –8–
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 18 of 66


                                                      1   (Id., ¶ 42). And moreover, Plaintiffs clarify their assertion that actual intermediate scrutiny, to
                                                      2   the extent that it must be applied, requires the State to prove a reasonable fit between the law and
                                                      3   the substantial objective that it ostensibly advances, and that the State has failed to carry this
                                                      4   burden. (Id., ¶ 70).
                                                      5          In short, Plaintiffs have alleged and are here prepared to prove at trial that legally-owned
                                                      6   (grandfathered) LCMs have not been involved in California mass shootings since the original
                                                      7   ban was enacted in 2000 (id., ¶ 42), and the lack of the State’s evidence otherwise shows that the
                                                      8   wide breadth and confiscatory nature of the new LCM ban cannot be justified.
                                                      9
                                                     10
                                                                                                   III.    ARGUMENT
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          A.     IN EVALUATING PLAINTIFFS’ SECOND AMENDMENT CLAIMS, THIS COURT SHOULD
                                                     12          REJECT ANY INTEREST-BALANCING APPROACH, WHICH WOULD CLEARLY BE
                                                                 INCONSISTENT WITH HELLER.
                                                     13
                                                                 1.       Because the LCM Ban is Tantamount to a Confiscation of a Widely-Used,
                                                     14                   Constitutionally-Protected Class of Arms, Heller’s Categorical Approach
                                  Attorneys at Law




                                                     15                   Controls.

                                                     16          Traditionally, in discussing Second Amendment claims, the parties at the outset routinely

                                                     17   recite standards of review leading to their preferred forms of scrutiny. Indeed, the State,

                                                     18   following suit, cites United States v. Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013) to shuttle us

                                                     19   toward the “two-step” approach in leading to what the State claims is “an appropriate level of

                                                     20   scrutiny.” (Def. Motion at 11:3-8). See also Teixeira v. County of Alameda, 873 F.3d 670, 682

                                                     21   (9th Cir. 2017) (en banc) (quoting Chovan at 1136 (“We apply a two-step inquiry to examine

                                                     22   Teixeira’s claim … and … we then determine the ‘appropriate level of scrutiny.’”). And the

                                                     23   State thus argues that even if a statewide, confiscatory magazine ban does implicate Second

                                                     24   Amendment interests – as if that is still somehow a debatable point3 – the law meets and survives

                                                     25
                                                     26
                                                          3
                                                           The Ninth Circuit has already settled this. Fyock v. City of Sunnyvale, 779 F.3d 991, 999 (9th
                                                     27   Cir. 2015) (“Because Measure C restricts the ability of law-abiding citizens to possess large-
                                                          capacity magazines within their homes for the purpose of self-defense, we agree … that Measure
                                                     28   C may implicate the core of the Second Amendment.”).


                                                                                                           –9–
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 19 of 66


                                                      1   “intermediate scrutiny” because it merely “eliminat[es] a particularly lethal subset of magazines”
                                                      2   (id., at 11:24-25), as simply a matter of “common sense” (id., at 3:16).
                                                      3          The State, however, completely glosses over what is perhaps the most salient point in
                                                      4   Heller: a means-end analysis is not to be used – and must be bypassed completely – when a
                                                      5   textual and historical analysis shows that the law at issue effectuates a ban against any category
                                                      6   of protected arms. In other words, Heller commands that governments may only ban classes of
                                                      7   arms that have been banned in our “historical tradition,” such as firearms that are both
                                                      8   “dangerous and unusual,” and thus are not the sort of lawful weapons that citizens have
                                                      9   commonly possessed and used for self-defense. 554 U.S. at 627-628. If the law amounts to an
                                                     10   impermissible ban on such a category of firearms, unless one of the narrow set of “longstanding”
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   exceptions happens to apply, it must be struck down without resort to or need for any “level of
                                                     12   scrutiny.” “[U]nder [Heller], ‘complete prohibitions]’ of Second Amendment rights are always
                                                     13   invalid. […] It’s appropriate to strike down such ‘total ban[s]’ without bothering to apply tiers
                                                     14   of scrutiny because no such analysis could ever sanction obliterations of an enumerated
                                  Attorneys at Law




                                                     15   constitutional right. [Citation.] With this categorical approach to such bans, [Heller] ensured
                                                     16   that judicial tests for implementing gun rights would not be misused to swallow those rights
                                                     17   whole.” Wrenn v. District of Columbia, 864 F.3d 650, 665 (D.C. Cir. 2017) (citing Heller, 554
                                                     18   U.S. at 629); Powell v. Tompkins, 783 F.3d 332, 347 (1st Cir. 2015) (“Together, Heller and
                                                     19   McDonald establish that states may not impose legislation that works a complete ban on the
                                                     20   possession of operable handguns in the home by law-abiding, responsible citizens for use in
                                                     21   immediate self-defense.”); see also Eugene Volokh, Implementing the Right to Keep and Bear
                                                     22   Arms for Self–Defense: An Analytical Framework and a Research Agenda, 56 UCLA L. Rev.
                                                     23   1443, 1463 (2009) (“Absent [from Heller] is any inquiry into whether the law is necessary to
                                                     24   serve a compelling government interest in preventing death and crime, though handgun ban
                                                     25   proponents did indeed argue that such bans are necessary to serve those interests and that no less
                                                     26   restrictive alternative would do the job”); Joseph Blocher, Categoricalism and Balancing in First
                                                     27   and Second Amendment Analysis, 84 N.Y.U. L. Rev. 375, 380 (2009) (“Rather than adopting one
                                                     28   of the First Amendment’s many Frankfurter-inspired balancing approaches, the majority [in



                                                                                                         – 10 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 20 of 66


                                                      1   Heller] endorsed a categorical test under which some types of ‘Arms’ and arms-usage are
                                                      2   protected absolutely from bans and some types of ‘Arms’ and people are excluded entirely from
                                                      3   constitutional coverage.”).
                                                      4          In this regard, the Heller majority itself ultimately undertook this categorical approach,
                                                      5   holding simply that the handgun ban at issue there “amounts to a prohibition of an entire class of
                                                      6   ‘arms’ that is overwhelmingly chosen by American society for that lawful purpose. The
                                                      7   prohibition extends, moreover, to the home, where the need for defense of self, family, and
                                                      8   property is most acute. Under any of the standards of scrutiny that we have applied to
                                                      9   enumerated constitutional rights, banning from the home ‘the most preferred firearms in the
                                                     10   nation to ‘keep’ and use for protection of one’s home and family,’ would fail constitutional
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   muster.” Heller, 554 U.S. at 628-629 (citing Parker v. District of Columbia, 478 F.3d 370, 400
                                                     12   (D.C. Cir. 2007)).
                                                     13          And therefore, the proper threshold inquiry here should not simply be whether a law
                                                     14   merely “implicates” Second Amendment concerns, but whether the possession of certain
                                  Attorneys at Law




                                                     15   weapons (such as handguns – or in this case, semi-automatic weapons containing standard-
                                                     16   capacity magazines) is constitutionally protected because they have not traditionally been banned
                                                     17   and are in common use by law-abiding citizens. See Friedman v. City of Highland Park, 784
                                                     18   F.3d 406, 414 (7th Cir.2015) (Manion, J., dissenting) (“[W]here, as here, the activity is directly
                                                     19   tied to specific classes of weapons, we are faced with an additional threshold matter: whether the
                                                     20   classes of weapons regulated are commonly used by law-abiding citizens.”).
                                                     21          In considering whether and how to apply this categorical approach, we look at the pillars
                                                     22   of text, history, and tradition. And in determining whether the magazine ban at issue survives
                                                     23   this challenge, we look to the plain text of the Constitution, and history of these devices integral
                                                     24   to semi-automatic firearms. This look reveals that the LCM ban amounts to a prohibition on a
                                                     25   significant category of firearms forbidden under Heller as a matter of law.
                                                     26                  i.      Text and History
                                                     27          First, with regard to the text, we start with the plain language of the Second Amendment
                                                     28   itself, which states that “the right of the people to keep and bear arms, shall not be infringed”



                                                                                                         – 11 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 21 of 66


                                                      1   (emphasis added). The term “keep” simply means “‘[t]o retain; not to lose,’ and ‘[t]o have in
                                                      2   custody.’” Heller, 554 U.S. at 582 (“The most natural reading of ‘keep Arms’ in the Second
                                                      3   Amendment is to ‘have weapons.’”). And in this case, Plaintiffs Wiese, Morris, Cowley,
                                                      4   Macaston, Flores, and Dang, as individuals and representatives of the class of similarly-situated
                                                      5   individuals, have all legally possessed large-capacity magazines in this State, prior to December
                                                      6   31, 1999, without incident. (TAC, ¶ 21.) Naturally and rightfully, they desire to keep this valued
                                                      7   personal property, i.e., they “simply wish to continue to hold and otherwise exercise their Second
                                                      8   Amendment right to possess, keep, use and acquire firearms and standard-capacity magazines,
                                                      9   which are in common use, and for lawful purposes, but cannot do so should this total, categorical
                                                     10   Large-Capacity Magazine Ban be enforced.” (Id., ¶ 45.)
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11          Historically, “[r]epeating, magazine-fed firearms date back to at least the 1600s.”
                                                     12   Clayton Cramer & Joseph Olson, Pistols, Crime, and Public Safety in Early America, 44
                                                     13   Williamette L. Rev. 699, 716 (2008). Magazines holding more than ten rounds are older than the
                                                     14   Second Amendment itself. “For example, in 1718 (seventy-one years before the drafting of the
                                  Attorneys at Law




                                                     15   American Bill of Rights) the ‘Puckle Gun’ was patented in England. It was a repeating firearm
                                                     16   from which multiple individual shots could be discharged without physically reloading the gun."
                                                     17   This firearm held eleven pre-loaded charges. Id. at 716-717. Box magazines date from before
                                                     18   ratification of the Fourteenth Amendment, and handgun magazines containing more than ten
                                                     19   rounds became popular in the 1930s. David B. Kopel, The History of Firearm Magazines and
                                                     20   Magazine Prohibitions, 78 Alb. L. Rev. 849, 851 (2015).
                                                     21          By the time California legislatively branded them “large-capacity magazines” ages later,
                                                     22   at the end of 1999 (SB 23, 1999-2000 Reg. Sess. (Cal. 1999); former § 32310), millions of such
                                                     23   magazines had been manufactured and sold into circulation here and around the county as
                                                     24   integral operating parts of semi-automatic firearms. Kopel, supra, at 862 (“Long before 1979,
                                                     25   magazines of more than ten rounds had been well established in the mainstream of American gun
                                                     26   ownership.”). Indeed, with many of the most popular semi-automatic firearms, magazines of this
                                                     27   capacity or greater are the most prevalent type of magazine employed, or the only type
                                                     28   manufactured for those firearms. Plaintiffs here will show at trial that magazines of this capacity



                                                                                                         – 12 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 22 of 66


                                                      1   or greater are now “standard” in semi-automatic firearms. And for this reason, virtually all such
                                                      2   firearms are sold at retail in the vast majority of jurisdictions throughout the United States with at
                                                      3   least one or more magazines of this capacity.
                                                      4                  ii.     Tradition
                                                      5          As for the closely related matter of tradition, these items have always been accepted as
                                                      6   integral to semi-automatic firearms. While California’s 2000 legislative action generally banned
                                                      7   most forms of future acquisition and transfer of these magazines, it had never before banned the
                                                      8   mere possession of these items, and thus, countless law-abiding citizens of this State have relied
                                                      9   upon this longstanding status of the law in continuing to use and possess them for many
                                                     10   recognized lawful purposes, including self-defense, competition, training, and sport. Again, the
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   numbers speak for themselves in proving tradition. Large-capacity magazines in California
                                                     12   today number into the “hundreds of thousands,” at least, as the DOJ’s own recent findings
                                                     13   indicate. (Req. for Jud Notice, Ex. A). And they number into the millions nationwide. See
                                                     14   Heller v. District of Columbia (Heller II), 670 F.3d 1244, 1261 (D.C. Cir. 2011) (“We think it
                                  Attorneys at Law




                                                     15   clear enough in the record that semi-automatic rifles and magazines holding more than ten
                                                     16   rounds are indeed in ‘common use,’ as the plaintiffs contend.”); Colorado Outfitters Ass’n v.
                                                     17   Hickenlooper, 24 F.Supp.3d 1050, 1068 (D. Colo. 2014) (magazines with capacities of greater
                                                     18   than 15 rounds “number in the tens of millions”). The numbers irrefutably show that a majority
                                                     19   of Americans prefer semi-automatic handguns, and that roughly half of the magazines sold and
                                                     20   distributed have – traditionally – been those holding more than ten rounds. And, but for recent
                                                     21   (and certainly not longstanding) legislation, virtually all magazines manufactured and sold into
                                                     22   the American non-military market for full-sized pistols would be standard-capacity, holding
                                                     23   more than ten rounds of ammunition.
                                                     24                  iii.    Commonality
                                                     25          Similarly, these historically and traditionally respected firearm instrumentalities are
                                                     26   indisputably in common use throughout California and beyond. As Plaintiffs’ Third Amended
                                                     27   complaint explains, “[s]uch [large-capacity] magazines are, in virtually every other state of the
                                                     28   Union, exactly the sorts of lawful weapons in common use that law-abiding people possess at



                                                                                                          – 13 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 23 of 66


                                                      1   home for lawful purposes [.]” (TAC, ¶ 48.) “Millions of semi-automatic firearms in common
                                                      2   use for lawful purposes are possessed by law-abiding people throughout the United States,
                                                      3   including in California. Those firearms include, but are not limited to, highly-popular makes and
                                                      4   models of handguns like the Glock models 17, 19, 22, and 23, the Smith & Wesson M&P series
                                                      5   models, the Springfield Armory XD series models, and many others, including some pistols that
                                                      6   have now been discontinued.” (Id., ¶ 50.) “Millions of such firearms, including those handguns,
                                                      7   are commonly possessed by law-abiding people for lawful purposes including target shooting,
                                                      8   training, sport shooting, competition, and self-defense.” (Id., ¶ 51.) And millions of such
                                                      9   firearms, including those handguns, were designed and intended to be used with magazine
                                                     10   capacities exceeding 10 rounds. For example, one of the most popular handgun models
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   commonly used and possessed for self-defense, the Glock model 17 9mm, was designed with a
                                                     12   17-round magazine. (Id., ¶ 52.) And many of these handguns that were designed for factory-
                                                     13   standard large-capacity magazines holding more than 10 rounds, including the Glock model 17
                                                     14   handgun, are available for sale in California to law-abiding people on the DOJ’s Roster of
                                  Attorneys at Law




                                                     15   Handguns Certified for Sale (Roster). (Id., ¶ 53.)
                                                     16          These key allegations of the operative complaint are not, as the State asserts or suggests,
                                                     17   mere “arguments” or “conclusions of law.” These are matters of fact – facts that cannot
                                                     18   reasonably be disputed.4 Every court to have considered this specific issue has recognized that
                                                     19   such magazines are indeed in common use by a wide swath of ordinary Americans. See e.g.,
                                                     20   Heller II, 670 F.3d at 1261 (“[w]e think it clear enough in the record that semi-automatic rifles
                                                     21
                                                     22
                                                          4
                                                           If the State actually does dispute this, then they should be required to prove this at trial. One
                                                     23   need only travel to any other state in the Union where such magazines are not prohibited —
                                                          indeed, the vast majority of states — and visit any gun store there, any shooting range, attend any
                                                     24   shooting competition, any gun show, or talk to any other ordinary gun owners in those states,
                                                          where it will be manifestly apparent that “standard-capacity” magazines (called “LCMs” by our
                                                     25   Legislature since 2000), are indeed standard fare, widely and commonly kept, by good and
                                                          decent people, for good and useful purposes. See United States v. Vongxay, 594 F.3d 1111, 1118
                                                     26   (9th Cir. 2010) (“most scholars of the Second Amendment agree that the right to bear arms was
                                                          ‘inextricably ... tied to’ the concept of a “virtuous citizen[ry]’ that would protect society through
                                                     27   ‘defensive use of arms against criminals, oppressive officials, and foreign enemies alike . . .’”)
                                                          (citing Don B. Kates, Jr., The Second Amendment: A Dialogue, 49 Law & Contemp. Probs. 143,
                                                     28   146 (1986)).


                                                                                                         – 14 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 24 of 66


                                                      1   and magazines holding more than ten rounds are indeed in ‘common use,’ as the plaintiffs
                                                      2   contend.”); Colorado Outfitters Ass’n v. Hickenlooper, 24 F. Supp. 3d 1050, 1068 (D. Colo.
                                                      3   2014) (“lawfully owned semi-automatic firearms using a magazine with the capacity of greater
                                                      4   than 15 rounds number in the tens of millions”); Shew v. Malloy, 994 F. Supp. 2d 234, 246 (D.
                                                      5   Conn. 2014) (semi-automatic rifles such as the AR-15 as well as magazines with a capacity
                                                      6   greater than 10 rounds “are ‘in common use’ within the meaning of Heller and, presumably, used
                                                      7   for lawful purposes”); Fyock v. City of Sunnyvale, 25 F. Supp. 3d 1267, 1276-1277 (N.D. Cal.
                                                      8   2014) (such magazines are “typically possessed by law-abiding citizens for lawful purposes”);
                                                      9   N.Y. State Rifle & Pistol Ass’n, 990 F. Supp. 2d at 365 (presuming use for lawful purposes). And
                                                     10   again, such clear allegations of fact are all Plaintiffs must plead in order to defeat the State’s
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   MTD and proceed to trial on the merits of the claims these allegations support.
                                                     12          The indisputably widespread common and ordinary use of such magazines must further
                                                     13   be measured by what is commonly used and held in the rest of the country. For example,
                                                     14   handguns were not in common use by ordinary, law-abiding citizens within the District of
                                  Attorneys at Law




                                                     15   Columbia when the Supreme Court struck down the District’s thirty-year ban on their possession
                                                     16   and lawful use of handguns. But Heller noted: “[i]t is no answer to say, as petitioners do, that it
                                                     17   is permissible to ban the possession of handguns so long as the possession of other firearms (i.e.,
                                                     18   long guns) is allowed. It is enough to note, as we have observed, that the American people have
                                                     19   considered the handgun to be the quintessential self-defense weapon.” 554 U.S. at 629
                                                     20   (emphasis added). Plaintiffs here will easily demonstrate that a large swath of semi-automatic
                                                     21   handguns used by ordinary Americans around the country utilize magazines holding more than
                                                     22   10 rounds of ammunition as standard-capacity magazines.
                                                     23          Amicus Curiae Everytown for Gun Safety (“Everytown”) argues that the common use
                                                     24   test is “illogical.” (Proposed Amicus Brief at 8:15). Hardly. See Heller, 554 U.S. at 624;
                                                     25   Caetano v. Mass., __ U.S. __, 136 S.Ct. 1027, 1032-33 (2016) (the “[h]undreds of thousands” of
                                                     26   stun guns, which are “less popular than handguns,” makes them “a legitimate means of self-
                                                     27   defense across the country”); and citations above. Everytown’s lamentation that the ubiquity of
                                                     28   firearms “creates perverse incentives for the firearm industry” to give gun manufacturers “ the



                                                                                                          – 15 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 25 of 66


                                                      1   unilateral ability to insulate highly dangerous firearms or firearm features with Second
                                                      2   Amendment protection […]” (Proposed Amicus Brief, at 10:14-16), is entirely irrelevant.5
                                                      3   “[T]he court will not judge whether the public’s firearm choices are often used for self-defense,
                                                      4   or even whether they are effective for self-defense – the firearms must merely be preferred.”
                                                      5   Fyock v. City of Sunnyvale, 25 F.Supp.3d 1267, 1278 (N.D. Cal. 2014) (italics added); see
                                                      6   Caetano, 136 S.Ct. at 1028-29; see also Friedman, 784 F.3d at 416 n. 5 (Manion, J., dissenting)
                                                      7   (“The fact that a statistically significant number of Americans use AR-type rifles and large-size
                                                      8   magazines demonstrates ipso facto that they are used for lawful purposes. Our inquiry should
                                                      9   have ended here: the Second Amendment covers these weapons.”).
                                                     10          Therefore, because the statewide LCM ban essentially amounts to a prohibition of an
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   entire class of arms, and/or a critical component thereof, which have been overwhelmingly
                                                     12   chosen by American society for lawful purposes, and implicates a core Second Amendment
                                                     13   right, it is a categorical prohibition that necessarily cannot survive any level of scrutiny
                                                     14   whatsoever. The inquiry should end there, and Defendants’ motion to dismiss this claim should
                                  Attorneys at Law




                                                     15   be denied. While this is surely not a claim that could even be decided on a motion to dismiss in
                                                     16   any event, Plaintiffs’ opposition demonstrates that such a categorical ban must be struck down.
                                                     17          2.       Any Application of Intermediate Scrutiny Cannot Involve the Interest-
                                                                          Balancing Prohibited by Heller.
                                                     18
                                                                 We recognize that this Court may feel bound by the law of this circuit, namely, Fyock v.
                                                     19
                                                          City of Sunnyvale, 779 F.3d 991 (9th Cir. 2015), to conclude that Plaintiffs’ claims – to the
                                                     20
                                                          extent they should be subject to any standard of review at all – would be subject to “intermediate
                                                     21
                                                          scrutiny.” Should this Court adhere to this position (as stated in its Order of June 29, 2017), as
                                                     22
                                                     23
                                                     24
                                                          5
                                                           Everytown’s view is also distorted by its hostility toward the Second Amendment generally,
                                                     25   leading it to suggest that gun owners should just blithely submit to any assertion of police powers
                                                          in the name of combatting so-called “gun violence.” In reality, state legislators – pandering to
                                                     26   prohibitionist groups such as Everytown, and exploiting public fears over the perceived
                                                          dangerousness of certain weapon types – have their own perverse incentives to enact firearm
                                                     27   prohibitions that would render ordinary, commonly-used firearms less prevalent or even non-
                                                          existent, even among the virtuous. Indeed, the State expressly admits this is its ultimate goal in
                                                     28   its zeal to reduce the “continued proliferation” of such items. (MTD at 3:13.)


                                                                                                          – 16 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 26 of 66


                                                      1   further articulated in the TAC, we must emphasize that a vast difference exists between actual
                                                      2   intermediate scrutiny and how that test has been applied in recent Second Amendment cases.
                                                      3   “Intermediate scrutiny” in Second Amendment cases has devolved into the very sort of interest-
                                                      4   balancing expressly prohibited by Heller. Assuming that this Court does not find the LCM ban
                                                      5   is a categorical ban absolutely prohibited by Heller, it must take care to apply a proper level and
                                                      6   form of scrutiny that does not involve the prohibited interest-balancing.
                                                      7              Heller did many great things to reaffirm basic civil liberties for law abiding citizens, but
                                                      8   it left open the question of what specific level of scrutiny to apply in future cases involving
                                                      9   firearms restrictions that fall short of categorical bans. But the Heller Court did expressly and
                                                     10   emphatically make clear that rational-basis review is an unacceptably deferential standard to
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   apply in evaluating restrictions that impinge upon the fundamental rights enshrined in the Second
                                                     12   Amendment. Heller, 554 U.S. at 628, n. 27. Thus, in evaluating such restrictions, the lower
                                                     13   courts have generally avoided applying rational basis review (at least in name) and have instead
                                                     14   applied some form of heightened scrutiny – either “strict” or “intermediate” scrutiny (though
                                  Attorneys at Law




                                                     15   most commonly some variation of the latter).
                                                     16              But, whatever label is applied to this form of scrutiny, the fact is, any interest-balancing
                                                     17   in resolving Second Amendment claims is forbidden under Heller. The Heller court expressly
                                                     18   rejected this methodology wholesale. The majority directly confronted and then renunciated
                                                     19   Justice Breyer’s argument in his dissent for a “judge-empowering ‘interest balancing inquiry,’”
                                                     20   stating:
                                                     21              We know of no other enumerated constitutional right whose core protection has
                                                                     been subjected to a freestanding “interest-balancing” approach. The very
                                                     22              enumeration of the right takes out of the hands of government—even the Third
                                                                     Branch of Government—the power to decide on a case-by-case basis whether the
                                                     23
                                                                     right is really worth insisting upon. A constitutional guarantee subject to future
                                                     24              judges’ assessments of its usefulness is no constitutional guarantee at all.
                                                                     Constitutional rights are enshrined with the scope they were understood to have
                                                     25              when the people adopted them, whether or not future legislatures or (yes) even
                                                                     future judges think that scope too broad.
                                                     26
                                                          Heller, 554 U.S. at 634-35. Indeed, writing for the majority, Justice Scalia observed that the
                                                     27
                                                          Second Amendment rights have already been subjected to all the “interest-balancing” that is
                                                     28



                                                                                                            – 17 –
                                                                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 27 of 66


                                                      1   needed or warranted: “Like the First [Amendment], [the Second Amendment] is the very product
                                                      2   of an interest balancing by the people—which Justice Breyer would now conduct for them anew.
                                                      3   And whatever else it leaves to future evaluation, it surely elevates above all other interests the
                                                      4   right of law-abiding, responsible citizens to use arms in defense of hearth and home.” Id., at 635.
                                                      5          Nevertheless, the circuit courts have been engaging in the very sort of interest-balancing
                                                      6   that the Heller court rejected and essentially applying what is the functional equivalent of the
                                                      7   rational basis review that the court flatly rejected as improper. Legal scholars have recognized
                                                      8   this now for the last several years. As Professor Roston observed in 2012, “the lower courts’
                                                      9   decisions strongly reflect the pragmatic spirit of the dissenting opinions that Justice Steven
                                                     10   Breyer wrote in Heller and McDonald.” Allen Rostron, Justice Breyer’s Triumph in the Third
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   Battle Over the Second Amendment, 80 Geo. Wash. L. Rev. 703, 706-707 (2012). In fact, even
                                                     12   back then, Professor Rostron suggested that Justice Breyer’s dissenting view in Heller had
                                                     13   become the controlling law of the land, because the lower courts “have effectively embraced the
                                                     14   sort of interest-balancing approach that Justice Scalia condemned, adopting an intermediate
                                  Attorneys at Law




                                                     15   scrutiny test and applying it in a way that is highly deferential to legislative determinations and
                                                     16   that leads to all but the most drastic restrictions on guns being upheld.” Id., at 706-07.
                                                     17          During this period of the Supreme Court’s general passivity since McDonald in 2010, the
                                                     18   circuit courts have become further emboldened in their application of this approach and improper
                                                     19   deference to state legislatures’ “empirical judgment” in enacting laws that impinge upon Second
                                                     20   Amendment rights. Heller, 554 U.S. at 690. In other words, intermediate scrutiny has become,
                                                     21   to the circuit courts, not just a tool for conducting improper “balancing of interests” but a means
                                                     22   of effectively stacking the deck in favor of states seeking to restrict firearms rights. See e.g.,
                                                     23   United States v. Decastro, 682 F.3d 160, 166 (2d Cir. 2012) (finding that the challenged law,
                                                     24   which restricts citizens’ ability to transport firearms into New York from out of state, “only
                                                     25   minimally affects the ability to acquire a firearm,” the court reasoned that it was not even
                                                     26   “subject to any form of heightened scrutiny”); Kachalsky v. County of Westchester, 701 F.3d 81,
                                                     27   98-99 (2d Cir. 2012) (giving “substantial deference” to the state legislature’s “belief” that the
                                                     28   regulation would serve a public safety interest); Drake v. Filco, 724 F.3d 426, 435-37 (3d Cir.



                                                                                                          – 18 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 28 of 66


                                                      1   2010) (applying “intermediate scrutiny” to uphold New York’s “justifiable need” requirement
                                                      2   for concealed carry licenses by essentially just deferring to the state’s generic justification that
                                                      3   the law helped ensure public safety); Kolbe v. Hogan, 849 F.3d 114, 141 (4th Cir. 2017) (readily
                                                      4   acceding to the state’s proffered “policy judgments” that the restrictions at issue were necessary
                                                      5   to “protect[] public safety”); Heller II, 670 F.3d at 1258 (accepting as adequate to pass muster
                                                      6   under intermediate scrutiny the District of Columbia’s claim that the firearm registration
                                                      7   requirement at issue advanced the general interests of “protect[ing] police officers and . . .
                                                      8   aid[ing] in crime control,” even while the court itself recognized that the District had presented
                                                      9   this justification “incompletely” and “almost cursorily”); NRA v. BATFE, 700 F.3d 185 (5th Cir.
                                                     10   2012) (upholding a statute prohibiting the sale of handguns to people ages 18–20 under
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   intermediate scrutiny, despite the indisputable severity of establishing an almost total handgun
                                                     12   prohibition against an entire class of adults).
                                                     13          This is, of course, the prevailing methodology in the Ninth Circuit as well, where the test
                                                     14   for the appropriate standard of review as applied to Second Amendment claims is currently
                                  Attorneys at Law




                                                     15   drawn from Chovan, 735 F.3d at 1136. Under Chovan, the court is supposed to ask “whether the
                                                     16   challenged law burdens conduct protected by the Second Amendment,” and if it does, determine
                                                     17   the “appropriate level of scrutiny.” Id. The resulting analysis permits a court to conduct the
                                                     18   prohibited balancing of interests, which in turn inevitably permits upholding the regulation so
                                                     19   long as the burden could reasonably be perceived as relatively insubstantial in comparison to the
                                                     20   proffered state interest.6 And even where Second Amendment conduct is implicated, it is
                                                     21   nevertheless routinely minimized and dismissed – since, as noted, the proffered justification for
                                                     22   such restrictions is generally just a variation of the generic “public safety” theme, which this
                                                     23
                                                     24
                                                          6
                                                           Dissenting in Teixeira, Judge Bea made the point that the majority had improperly evaluated the
                                                     25   degree of the burden, and not simply whether the ordinance at issue burdened Second
                                                          Amendment rights at all. “Chovan did not require the burden to be ‘meaningful’ or ‘substantial’
                                                     26   to proceed to the second step in the analysis, the ‘severity’ of the burden. It required only that the
                                                          right be burdened. Second, Chovan explicitly required the ‘severity’ of the burden to be
                                                     27   examined at its second step, as necessary to choose the level of judicial scrutiny to be applied.”
                                                          Teixeira, 873 F.3d at 695 (9th Cir. 2017) (Bea, J., dissenting) (quoting Chovan, 735 F.3d at
                                                     28   1138).


                                                                                                            – 19 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 29 of 66


                                                      1   improper methodology encourages courts to readily accept. See e.g., Silvester v. Harris, 843 F.3d
                                                      2   816, 827 (9th Cir. 2016) (where the Ninth Circuit, purporting to apply intermediate scrutiny,
                                                      3   marginalized the actual burden on the plaintiffs, reasoning that “[t]he actual effect of the [waiting
                                                      4   period laws] on Plaintiffs is very small,” and minimized the government’s burden by
                                                      5   emphasizing that “the [reasonable fit] test is not a strict one … and scrutiny does not require the
                                                      6   least restrictive means of furthering a given end” – regardless of the trial court’s findings of fact
                                                      7   and conclusions of law to the contrary).
                                                      8          While the Supreme Court has yet to denounce with one voice this judicial obstructionism
                                                      9   against the Second Amendment currently prevailing in the lower courts, it has at least signaled
                                                     10   recognition that the Ninth Circuit has gone awry in its use of supposed “intermediate scrutiny” to
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   decide these cases. See Jackson v. City and County of San Francisco, 135 S.Ct. 2799, 2801
                                                     12   (2015) (Thomas, J., dissenting from denial of cert.) (“[N]othing in our decision in Heller
                                                     13   suggested that a law must rise to the level of the absolute prohibition at issue in that case to
                                                     14   constitute a ‘substantial burden’ on the core of the Second Amendment right. And when a law
                                  Attorneys at Law




                                                     15   burdens a constitutionally protected right, we have generally required a higher showing than the
                                                     16   Court of Appeals demanded here.”). Indeed, the Ninth Circuit’s opinion in Jackson is flawed for
                                                     17   several reasons, the primary of which is that it applied intermediate scrutiny even though it found
                                                     18   that the statute at issue burdened the Second Amendment’s core right to possess firearms in the
                                                     19   home, for self-defense purposes. Also, it found that firearm storage laws do not “severely
                                                     20   burden” the core right – a proposition that Justice Thomas has specifically called into question.
                                                     21   Cf. McDonald, 561 U.S. at 790–91 (2010) (noting that Heller and McDonald reject a quantitative
                                                     22   “costs and benefits” approach). The Supreme Court’s recent decision to review the case of New
                                                     23   York State Rile & Pistol Association v. City of New York, 883 F.3d 5 (2d Cir. 2018), cert.
                                                     24   granted, 2019 WL 271961 (U.S. Jan. 22, 2019) (No. 18-280) (“NYSRPA”) – where the Second
                                                     25   Circuit engaged in similarly constitutionally suspect analyses to uphold New York City’s
                                                     26   sweepingly broad ban on transporting a licensed, locked and unloaded handgun outside city
                                                     27   limits – signals the high court is finally ready to reign in this judicial activism within the lower
                                                     28   courts and ensure that laws restricting Second Amendment rights are properly and fairly



                                                                                                          – 20 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 30 of 66


                                                      1   scrutinized in accordance with the core principles pronounced in Heller and McDonald.
                                                      2          Here, this Court’s order denying Plaintiffs’ motion for a preliminary injunction found that
                                                      3   intermediate scrutiny applies because Penal Code section 32310 “does not affect the ability of
                                                      4   law-abiding citizens to possess the ‘quintessential self-defense weapon’ – the handgun. Rather,
                                                      5   [it] restricts possession of only a subset of magazines that are over a certain capacity.”
                                                      6   (MEMORANDUM AND ORDER RE: MOTION FOR PRELIMINARY INJUNCTION (Dkt. #52) (“Order”) at
                                                      7   6:21-25 (citing Heller, 554 U.S. at 629).) Irrefutably, however, the ban implicates the core of the
                                                      8   Second Amendment right. Fyock, 779 F.3d at 999. Further, “[c]onstitutional rights
                                                      9   […]implicitly protect those closely related acts necessary to their exercise. ‘There comes a point
                                                     10   ... at which the regulation of action intimately and unavoidably connected with [a right] is a
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   regulation of [the right] itself.’” Luis v. United States, 136 S. Ct. 1083, 1097 (2016) (Thomas, J.,
                                                     12   concurring) (quoting Hill v. Colorado, 530 U.S. 703, 745 (2000) (Scalia, J., dissenting)). “The
                                                     13   right to keep and bear arms, for example, ‘implies a corresponding right to obtain the bullets
                                                     14   necessary to use them[.]’” Luis, 136 S.Ct. at 1097 (quoting Jackson v. City and County of San
                                  Attorneys at Law




                                                     15   Francisco, 746 F.3d 953, 967 (9th Cir. 2014)).
                                                     16          But if a statute that implicates a core exercise of the Second Amendment right, or
                                                     17   prohibits activity essential to an exercise of the right such as the possession of large-capacity
                                                     18   magazines – which are not “only a subset” of magazines in general, but in Plaintiffs’
                                                     19   circumstances are integral to the functioning of their firearms – can nevertheless be upheld
                                                     20   merely because there is some articulable governmental justification for it, then true
                                                     21   “intermediate scrutiny” ceases to exist. For when it comes to firearms, a government can always
                                                     22   at least articulate, on paper, some “reasonable”-sounding, generic public safety concern –
                                                     23   irrespective of the actual effects of the law. That is not the standard for intermediate scrutiny.
                                                     24   See, Turner Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 664 (1994) (“[the government] must
                                                     25   demonstrate that the recited harms are real, not merely conjectural, and that the regulation will in
                                                     26   fact alleviate these harms in a direct and material way”). Actual intermediate scrutiny – not just
                                                     27   that of the watered-down variety being improperly applied by too many courts in Second
                                                     28   Amendment cases – means the government bears a real burden, which it must meet with



                                                                                                         – 21 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 31 of 66


                                                      1   substantial evidence. The State cannot carry that burden here.
                                                      2          3.       Defendants Bear a True Evidentiary Burden Under Actual Intermediate
                                                                          Scrutiny, Which They Cannot Overcome in Their Motion to Dismiss.
                                                      3
                                                                 Consistent with the prevailing distortions of the Second Amendment jurisprudence, the
                                                      4
                                                          State’s apparent position is that it bears no evidentiary burden to justify the existence of its LCM
                                                      5
                                                          ban – even as applied to owners of pre-ban, grandfathered magazines – and even while giving lip
                                                      6
                                                          service to an “intermediate scrutiny” standard. The State distorts the picture further by claiming
                                                      7
                                                          that Plaintiffs are alleging the State must show the ban will end “all gun violence” or “would
                                                      8
                                                          have prevented” the past incidents of gun violence. (MTD at 13:20-23 (italics added).) Of
                                                      9
                                                          course, no one is claiming that anyone must or could prove this. But the fact that the State cannot
                                                     10
                                                          prove this does not somehow mean it is relieved of the burden to substantiate the actual
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          justification it has proffered in support of the ban – that the ban will reduce the incidence or
                                                     12
                                                          lethality of mass shootings – as the State claims in attempting to shirk any burden-carrying
                                                     13
                                                          responsibility. (Id. at 13: 15-19.) See Turner Broad. Sys., Inc., 520 U.S. 180, 195 (1997). For the
                                                     14
                                  Attorneys at Law




                                                          same essential reason, nor can the State hope to carry its actual burden with mere speculation
                                                     15
                                                          that access to such magazines “leads to more injuries and higher fatality rates than crimes
                                                     16
                                                          involving smaller, conventional magazines.” (MTD at 3: 8-9.) Indeed, if such slippery-slope
                                                     17
                                                          justifications were sufficient to sustain magazine bans, States could (and would, in places like
                                                     18
                                                          California) eventually succeed in banning everything except single round capacity firearms.
                                                     19
                                                                 This practice of wholly ignoring or minimizing the traditional governmental burdens
                                                     20
                                                          under purportedly legitimate forms of constitutional scrutiny demonstrates that “intermediate
                                                     21
                                                          scrutiny” in this context has devolved into something functionally and practically
                                                     22
                                                          indistinguishable from the Heller-prohibited rational basis review. One of the fundamental
                                                     23
                                                          differences between rational basis scrutiny and intermediate scrutiny of a challenged
                                                     24
                                                          governmental action is supposed to be the evidence required to reasonably justify the action.
                                                     25
                                                          Under rational basis review, the burden rests with the challenger to negate every conceivable
                                                     26
                                                          basis that might support a challenged law. Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S.
                                                     27
                                                          356, 364 (1973). And no evidence is required. F.C.C. v. Beach Communications, Inc., 508 U.S.
                                                     28



                                                                                                          – 22 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 32 of 66


                                                      1   307, 313-315 (1993).
                                                      2             By contrast, when a heightened level of scrutiny is used, the requirements change, and
                                                      3   rational speculation is no longer good enough. Under actual intermediate scrutiny, the
                                                      4   government bears the burden of proof to demonstrate a reasonable fit between the challenged
                                                      5   regulation and a substantial governmental objective that the law ostensibly advances. Board of
                                                      6   Trustees of State Univ. of New York v. Fox, 492 U.S. 469, 480–81 (1989). To carry this burden,
                                                      7   the government must not only present evidence, but “substantial evidence” drawn from
                                                      8   “reasonable inferences” that actually support its proffered justification. Turner Broad. Sys., Inc.,
                                                      9   520 U.S. at 195 (emphasis added); see also City of Renton, 475 U.S. at 51–52 (the evidence that
                                                     10   the lawmakers rely upon must be “reasonably believed to be relevant to the problem” the
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   government is addressing). And the regulation must often be more than merely “relevant” to the
                                                     12   problem at hand. Indeed, in the related First Amendment context, the government is typically
                                                     13   put to the evidentiary test to show that the harms it recites are not only real, but “that [the speech]
                                                     14   restriction will in fact alleviate them to a material degree.” Italian Colors Rest. v. Becerra, 878
                                  Attorneys at Law




                                                     15   F.3d 1165, 1177 (9th Cir. 2018) (citing Greater New Orleans Broad. Ass'n, Inc. v. United States,
                                                     16   527 U.S. 173, 188 (1999) (quoting Edenfield v. Fane, 507 U.S. 761, 770-71 (1993)). This same
                                                     17   evidentiary burden should apply with equal force to Second Amendment cases, where equally
                                                     18   fundamental rights are similarly at stake. See Ezell v. City of Chicago, 651 F.3d 684, 706–07 (7th
                                                     19   Cir. 2011) (“Both Heller and McDonald suggest that First Amendment analogues are more
                                                     20   appropriate, […] and on the strength of that suggestion, we and other circuits have already begun
                                                     21   to adapt First Amendment doctrine to the Second Amendment context[.]”) (citing Heller, 554
                                                     22   U.S. at 582, 595, 635; McDonald, 130 S.Ct. at 3045).
                                                     23             In this case, however, the State essentially flips this evidentiary burden on its head,
                                                     24   arguing that the government has no burden to prove anything in relation to its own proffered
                                                     25   justifications. (MTD at 13:19-26.) Not only does the State’s motion suggest that Plaintiffs bear
                                                     26   the evidentiary burden of showing that the law will not advance “public safety,”7 but it treats its
                                                     27
                                                     28   7
                                                              Indeed, what firearm law doesn’t somehow claim to advance “public safety?”


                                                                                                           – 23 –
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 33 of 66


                                                      1   own stated justifications as simply presumptively true. If, as the State claims, laws can survive
                                                      2   intermediate scrutiny by merely appealing to some people’s idea of “common sense” (Motion at
                                                      3   3:16), then, again, true intermediate scrutiny does exist in Second Amendment cases, because it
                                                      4   has devolved into nothing more than rational basis review masquerading as “heightened”
                                                      5   constitutional scrutiny.
                                                      6           Frankly, these are simply not issues that can be resolved on a motion to dismiss under
                                                      7   Rule 12. The government may or may not eventually be able to clear the required hurdles to
                                                      8   survive appropriately-applied, real heightened scrutiny, but still, it must do so with real evidence
                                                      9   and not mere speculation. See e.g., Ezell, 651 F.3d at 709 (in analogous First Amendment
                                                     10   contexts, “the government must supply actual, reliable evidence to justify restricting protected
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   expression based upon secondary public-safety effects”); City of Renton, 475 U.S. at 51–52. As
                                                     12   Judge Benitez observed looking at largely the same evidence that the State presented in Duncan
                                                     13   v. Becerra, the State’s evidence consists of “incomplete studies from unreliable sources upon
                                                     14   which experts base speculative explanations and predictions,” “a potpourri” of “amorphous
                                  Attorneys at Law




                                                     15   harms to be avoided,” and “a homogenous mass of horrible crimes in jurisdictions near and far
                                                     16   for which large capacity magazines were not the cause.” Duncan v. Becerra, 265 F.Supp.3d at
                                                     17   1120.
                                                     18           Finally, it is worth noting – as the Attorney General was fond of pointing out at the
                                                     19   hearing on Plaintiffs’ motion for a preliminary injunction – that, to date, apparently no circuit
                                                     20   court has actually reviewed a Second Amendment case under strict scrutiny – at least not en
                                                     21   banc. The two opinions that actually deigned to apply strict scrutiny to Second Amendment
                                                     22   claims were quickly reversed by en banc panels. See Kolbe v. Hogan; Tyler v. Hillsdale County
                                                     23   Sheriff's Department, 837 F.3d 678 (6th Cir. 2016). What does this tell us? Simply, that many
                                                     24   of our circuit courts are hostile to the fundamental, individual right of private firearm ownership
                                                     25   recognized in Heller, and that Second Amendment challenges to government restrictions,
                                                     26   especially in this Circuit, virtually always resolve in favor of the government. Therefore, we
                                                     27   ruefully conclude that “heightened scrutiny” means only “intermediate scrutiny” in Second
                                                     28   Amendment cases – and a watered-down version of it at that, resembling analytical devices



                                                                                                         – 24 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 34 of 66


                                                      1   materially indistinguishable from the rational basis review that Heller forbade. The danger of
                                                      2   such distorted analyses jeopardizing the core of the fundamental rights recognized in Heller is
                                                      3   particularly acute where (as here) the government believes it has no particular burden to
                                                      4   demonstrate Legislative propriety, aside from offering generic platitudes to “public safety.”8
                                                      5   Thus, should this Court ultimately decide to apply intermediate scrutiny here, we implore the
                                                      6   Court to put the government to the test and hold it to the exacting standards of actual
                                                      7   intermediate scrutiny, which its amorphous justifications cannot survive Indeed, if a federal
                                                      8   district court judge could hold that the Plaintiffs in Duncan carried the exceptionally high burden
                                                      9   of demonstrating a likelihood of irreparable harm so as to warrant the extraordinary remedy of a
                                                     10   statewide preliminary injunction against the ban, surely, the Plaintiffs here must be deemed to
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   have at least crossed the low threshold for merely stating a “plausible” claim sufficient to permit
                                                     12   them the opportunity for an adjudication of the merits of their case.9
                                                     13          4.       Should There Be Any “Interest-Balancing,” Strict Scrutiny is Actually the
                                                                          More Appropriate Test.
                                                     14
                                  Attorneys at Law




                                                                 In actuality, strict scrutiny is the more appropriate standard should this Court engage in
                                                     15
                                                          any “interest-balancing.” Plaintiffs’ claims undisputedly implicate the core of the Second
                                                     16
                                                     17
                                                     18   8
                                                            The State proceeds with an inflated sense of self-confidence here in light of the recent opinions
                                                          in Ass’n of N.J. Rifle & Pistol Clubs, Inc. v. Attorney General N.J. (ANJRPC), 910 F.3d 106 (3d
                                                     19   Cir. 2018), and Worman v. Healey, 293 F.Supp.3d 251 (D. Mass. 2018), which rejected other
                                                          challenges to different LCM bans. (MTD at 4, 11, 12, 13.) But it overplays the situation right out
                                                     20   of the gate, claiming that “several courts have joined the growing consensus that LCM
                                                          restrictions are constitutional,” when it only cites these two extraterritorial cases, one of which is
                                                     21   a district court case currently on appeal. Moreover, the cases are clearly distinguishable. The
                                                          Worman plaintiffs challenged merely an “enforcement notice” stating the Massachusetts
                                                     22   Attorney General’s Office interpretation of a law concerning “assault weapons,” which “lack[ed]
                                                          the binding effect and force of law” and presented no demonstrable threat of actual enforcement.
                                                     23   Worman, at 260. And in the ANJPRC case, as discussed further below, the New Jersey ban at
                                                     24   issue there is less burdensome than the ban at issue here, because it contains express exceptions
                                                          permitting owners of LCMs to modify their LCMs to accept ten rounds or fewer and to register
                                                     25   and thereafter retain firearms with LCMs that cannot be so modified. ANJRPC, 910 F.3d at 111.
                                                          9
                                                            As of the time this Opposition is filed, the parties in Duncan await the district court’s ruling on
                                                     26   the plaintiffs’ motion for summary judgment (heard on May 10, 2018). Accordingly, the parties
                                                          in Duncan have jointly requested a continuation of the pretrial deadlines in that matter,
                                                     27   contemplating and requesting a final pretrial conference on May 6, 2019. Joint Motion of the
                                                          Parties to Amend Scheduling Order, No. 3:17-cv-01017-BEN-JLB (ECF Doc. No. 84, filed
                                                     28   February 1, 2019).


                                                                                                          – 25 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 35 of 66


                                                      1   Amendment right. See Fyock, 779 F.3d at 999; N.Y. State Rifle & Pistol Ass’n, Inc. v. Cuomo,
                                                      2   804 F.3d 242, 255 (2d Cir. 2015); Friedman, 784 F.3d at 415; Heller II, 670 F.3d at 1261. While
                                                      3   the Ninth Circuit applied intermediate scrutiny in upholding Sunnyvale’s ban of large-capacity
                                                      4   magazines in Fyock, that decision does not preclude application of strict scrutiny here. The
                                                      5   Fyock court found the burden of that ban was not substantial enough to invoke strict scrutiny,
                                                      6   Fyock, 779 F.3d at 999-1000, but the burden to be imposed by this ban is notably more
                                                      7   significant. That ban is merely a citywide restriction on the possession of large-capacity
                                                      8   magazines: one need only step across the border of Sunnyvale City limits to be entirely free of its
                                                      9   proscription. The ban here applies across California entirely; there is no escaping its proscription
                                                     10   anywhere within this state. And moreover, as a simple matter of scale, this statewide ban would
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   affect far many more people, many of whom live in outlying counties who are unlikely to even
                                                     12   realize that the ban was enacted, and who may often have the greatest need for the LCMs that the
                                                     13   State seeks ban since their homes tend to be located relatively far from law enforcement agencies
                                                     14   and emergency responders.
                                  Attorneys at Law




                                                     15          “The core of the Heller analysis is its conclusion that the Second Amendment protects the
                                                     16   right to self-defense in the home. The Court said that the home is ‘where the need for defense of
                                                     17   self, family, and property is most acute,’ and thus, the Second Amendment must protect private
                                                     18   firearms ownership.” Silvester v. Harris, 843 F.3d 816, 820 (9th Cir. 2016) (Silvester) (quoting
                                                     19   Heller, 554 U.S at 628). This is why the Second Amendment protects “arms . . . of the kind in
                                                     20   common use . . . for lawful purposes like self-defense,” Heller, 554 U.S. at 624, and “elevates
                                                     21   above all other interests the right of law-abiding, responsible citizens to use arms in defense of
                                                     22   hearth and home,” id. at 624; Caetano, 136 S.Ct. at 1028 (quoting McDonald v. Chicago, 561
                                                     23   U.S. 742, 767 (2010) (“That right vindicates the ‘basic right’ of ‘individual self-defense.’”).
                                                     24          The LCM ban unquestionably places a substantial burden upon the right to self-defense
                                                     25   under the Second Amendment. If nothing else, as Plaintiffs’ complaint persuasively alleges with
                                                     26   no realistic possibility of refutation by the State, these magazines are integral operating parts of
                                                     27   the modern day semi-automatic firearms for which they are routinely produced, such that many,
                                                     28



                                                                                                         – 26 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 36 of 66


                                                      1   if not most, firearms are essentially inoperable without them.10 This ban would therefore and
                                                      2   necessarily impair “the right of law-abiding, responsible citizens to use arms in defense of hearth
                                                      3   and home,” Heller, 554 U.S. at 624, which is “the core of the Second Amendment right,”
                                                      4   Silvester, 843 F.3d. at 821. The countless Californians who have reasonably relied upon the
                                                      5   continuing ability to possess these magazines for self-defense would be forced to acquire
                                                      6   substitute magazines, and perhaps even substitute firearms if their current firearms only
                                                      7   accommodate magazines holding more than ten rounds, in order to salvage some form of their
                                                      8   constitutionally-protected right to possess and use firearms for defensive and other lawful means.
                                                      9
                                                                 The expense of replacing these magazines with substitute magazines or firearms could be
                                                     10
                                                          substantial in many cases, entirely cost-prohibitive in others, or even render the firearms
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          completely useless in still others, such as where a person has multiple such magazines or simply
                                                     12
                                                          cannot afford to make the new purchases necessary to replace his or her existing ammunition or
                                                     13
                                                          firearms subject to the ban. And some such magazines are simply irreplaceable. (TAC, ¶¶ 11,
                                                     14
                                                          12, 13.) At best, potentially scores these individuals would be left with a lesser level of firearm
                                  Attorneys at Law




                                                     15
                                                          protection; at worst, some would be left with no firearm protection at all.
                                                     16
                                                                 In the real world, magazine capacity makes a difference. Whether or not documented
                                                     17
                                                          instances of firearm self-defense (where the number of shots fired has actually been recorded)
                                                     18
                                                          have involved more ten rounds of fire is beside the point. The fact that few people may actually
                                                     19
                                                          require large-capacity magazine for self-defense “should be celebrated, and not seen as a reason
                                                     20
                                                          to except magazines having a capacity to accept more than ten rounds from Second Amendment
                                                     21
                                                          protection.” Fyock v. City of Sunnyvale, 25 F.Supp.3d 1267, 1276 (N.D. Cal. 2014). Again, “the
                                                     22
                                                          court will not judge whether the public’s firearm choices are often used for self-defense, or even
                                                     23
                                                     24
                                                     25
                                                          10
                                                            In fact, California law requires many models of new pistols sold at retail to have “magazine
                                                     26   disconnect mechanisms,” which means that these firearms are literally incapable of being fired
                                                          without a magazine. See Pen. Code §§ 31910(b)(4)-(6), 32000, and 16900 (defining “magazine
                                                     27   disconnect mechanism” as “a mechanism that prevents a semiautomatic pistol that has a
                                                          detachable magazine from operating to strike the primer of ammunition in the firing chamber
                                                     28   when a detachable magazine is not inserted in the semiautomatic pistol”).


                                                                                                         – 27 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 37 of 66


                                                      1   whether they are effective for self-defense – the firearms must merely be preferred.” Id. at 1278;
                                                      2   see Caetano, 136 S.Ct. at 1028-29 (Ms. Caetano’s mere possession of a stun gun in an encounter
                                                      3   with her violent ex-boyfriend “may have saved her life,” even though she never deployed it[.]”).
                                                      4   Unquestionably, having a large-capacity magazine at one’s disposal certainly could, and likely
                                                      5   would, provide a greater level of protection in a self-defense situation given the simple, yet
                                                      6   significant fact that one has a greater number of rounds available to fire. Plaintiffs will show,
                                                      7   through expert testimony, that this is particularly true for average citizens who, unlike many
                                                      8   trained and highly-equipped law enforcement personnel, are generally not as ready to efficiently
                                                      9
                                                          confront an armed criminal. Citizens faced with such peril are likely to have a single firearm and
                                                     10
                                                          a single magazine at their disposal, and may be more susceptible to the psychological effects of
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          fear, anxiety, and stress that naturally occur when faced with the threat of deadly violence and
                                                     12
                                                          tend to deprive one of the focus and clarity of mind necessary to make accurate shots at the
                                                     13
                                                          attacker. For example, the evidence will show that, in home invasion situations, while average
                                                     14
                                                          citizens may be able to retrieve their loaded firearms, they typically struggle to properly equip
                                  Attorneys at Law




                                                     15
                                                          themselves with any additional ammunition. Uniformed police, on the other hand, are usually
                                                     16
                                                          armed against the very same criminals with two spare magazines, each containing seventeen
                                                     17
                                                          rounds or more of 9mm, or fifteen rounds of .40 caliber cartridges. Plaintiffs will show that
                                                     18
                                                          collective law enforcement experience has determined this to be critical to officer survival in
                                                     19
                                                          confrontations with armed criminals. That is, the threat from the criminals is the same, and the
                                                     20
                                                          constitutional right to armed self-defense – if it is to afford meaningful protection – must be
                                                     21
                                                          construed to preserve for average citizens the ability to defend themselves just the same.
                                                     22
                                                                 Especially when coupled with the reality that this ban would effectuate, essentially, a
                                                     23
                                                     24   confiscation of valuable personal property intrinsic to countless protected firearms, ‘“it amounts

                                                     25   to a destruction of the Second Amendment right . . . unconstitutional under any level of

                                                     26   scrutiny.’” Bauer v. Becerra, 858 F.3d 1216, 1222 (9th Cir. 2017) (quoting Silvester, 843 F.3d at

                                                     27   821). At the very least, this confiscatory ban ‘“implicates the core of the Second Amendment

                                                     28   right and severely burdens that right.’” Id. And for that reason, if this law is to be evaluated with



                                                                                                         – 28 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 38 of 66


                                                      1   an “interest-balancing” test, it should be subjected to strict scrutiny review. Because the
                                                      2   government cannot demonstrate that the ban is narrowly tailored to achieve a compelling state
                                                      3   interest and that no less restrictive alternative exists to achieve the same end, as it must show
                                                      4   under this standard, United States v. Alvarez, 617 F.3d 1198, 1216 (9th Cir. 2010), it cannot
                                                      5   carry its burden and the motion to dismiss this claim should be denied.
                                                      6
                                                      7   B.     PLAINTIFFS STATE A CAUSE OF ACTION FOR TAKINGS.
                                                      8          Penal Code § 32310(c) and (d), which as of July 1, 2017, would require individual
                                                      9   plaintiffs, and a large class of similarly-affected individuals who lawfully own pre-ban
                                                     10
                                                          magazines, to dispose of, destroy, or “surrender” their constitutionally-protected personal
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          property, thereby resulting in a taking of such property for which no compensation has been or
                                                     12
                                                          would be provided, in violation of both the Takings and Due Process Clauses of the United
                                                     13
                                                          States Constitution and the California Constitution.
                                                     14
                                                                 The Takings Clause of the United States Constitution guarantees property owners “just
                                  Attorneys at Law




                                                     15
                                                          compensation” when their property is “taken for public use.” U.S. Const., 5th Amend. The Due
                                                     16
                                                          Process Clause likewise guarantees property owners due process of law when the State
                                                     17
                                                          “deprive[s] [them] of ... property.” U.S. Const., 14th Amend., § 1. And the California
                                                     18
                                                          Constitution also provides that “Private property may be taken or damaged11 for a public use and
                                                     19
                                                     20
                                                          11
                                                     21     The State attempts to dismiss the notion of any damage to personal property interests here by
                                                          hypothesizing that the magazines may be permanently modified to render them incapable of
                                                     22   accepting more than ten rounds of ammunition. (MTD, 16:12-17). However, the sole basis for
                                                          the State’s claim here is an oblique reference Penal Code § 32425(a) which does not mention
                                                     23   permanent modifications at all, Pen. Code, § 32425 (providing an exception to section 32310 for
                                                          “[t]he lending or giving of any large-capacity magazine to, or possession of that magazine by, a
                                                     24   person licensed pursuant to Sections 26700 to 26915, inclusive, or to a gunsmith, for the
                                                          purposes of maintenance, repair, or modification of that large-capacity magazine”). And the
                                                     25   DOJ has withdrawn its proposed “emergency regulations” that had specified permissible forms
                                                          of permanent modifications to large-capacity magazines. (RJN, Exhs. G and H.) Thus,
                                                     26   California citizens have no formal guidance whatsoever as to what sort of “modifications”
                                                          suffice, if any, purportedly satisfy any such an exception. This contrasts with the New Jersey ban
                                                     27   at issue in ANJRPC, 910 F.3d 106, which expressly provides for such an exception within the
                                                          text of the ban itself, as well for registration of firearms with LCMs that cannot be so modified,
                                                     28   id. at 111, and thus further highlights the especially onerous nature of California’s ban.


                                                                                                         – 29 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 39 of 66


                                                      1   only when just compensation, ascertained by a jury unless waived, has first been paid to, or into
                                                      2   court for, the owner.” Cal. Const., Art. I, § 19 (emphasis added).
                                                      3          As in this case, a plaintiff suffering an unconstitutional taking without compensation may
                                                      4   seek declaratory and injunctive relief as a remedy. See e.g., Lingle v. Chevron U.S.A. Inc., 544
                                                      5   U.S. 528, 528 (2005) (plaintiffs brought suit seeking a declaration that a rent cap effected an
                                                      6   unconstitutional taking of its property, and sought injunctive relief against application of the
                                                      7   cap); San Remo Hotel L.P. v. City and County of San Francisco, 27 Cal.4th 643, 649 (2002)
                                                      8   (plaintiffs challenged ordinance under California constitution by petition for writ of mandate);
                                                      9
                                                          Jefferson Street Industries, LLC v. City of Indio, 236 Cal.App.4th 1175, 1195 (2015) (a facial
                                                     10
                                                          challenge to an ordinance alleged to effect a regulatory taking may be brought through an action
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          for declaratory relief). In its Order, this Court denied Plaintiffs’ motion for a preliminary
                                                     12
                                                          injunction, in part, based on the proposition that preliminary injunctive relief is not generally
                                                     13
                                                          available for a takings claim. (Order at 16:12 – 17:18). Having already cited to Babbitt v.
                                                     14
                                                          Youpee, 519 U.S. 234 (1997) (affirming lower courts’ grant of injunctive and declaratory relief,
                                  Attorneys at Law




                                                     15
                                                          where statute violated the Takings Clause), we respectfully disagree with that determination, but
                                                     16
                                                          find that this should have no bearing on the instant motion to dismiss. See also, Golden Gate
                                                     17
                                                          Hotel Assn. v. City & County of San Francisco, 836 F.Supp. 707, 709 (N.D. Cal. 1993) (granting
                                                     18
                                                          injunction enjoining city from enforcing city hotel conversion ordinance constituting a taking)
                                                     19
                                                          (reversed on other grounds, 18 F.3d 1482 (9th Cir. 1994)). A court also has jurisdiction to enjoin
                                                     20
                                                          the taking of private property before the amount of compensation has been determined. Felton
                                                     21
                                                          Water Co. v. Superior Court, 82 Cal.App. 382, 388 (1927).
                                                     22
                                                                 This action is being brought by individual plaintiffs, all of whom are law-abiding owners
                                                     23
                                                     24   of pre-ban (grandfathered) magazines, for themselves and on behalf of those in a class who are

                                                     25   similarly situated, in a representative capacity pursuant to state law. See e.g., Residents of

                                                     26   Beverly Glen, Inc. v. City of Los Angeles, 34 Cal.App.3d 117 (1973) (plaintiffs had standing to

                                                     27   bring takings-type challenge to ordinance, in a representative capacity under state law).

                                                     28



                                                                                                         – 30 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 40 of 66


                                                      1          1.       The Retroactive Magazine Possession Ban Constitutes a Per Se Taking.
                                                      2          A “classic taking” is well understood to be one in which “the government directly
                                                      3   appropriates private property for its own use.” Tahoe-Sierra Preservation Council, Inc. v. Tahoe
                                                      4   Regional Planning Agency, 535 U.S. 302, 324 (2002). And likewise, a “paradigmatic taking,”
                                                      5   has also been equally well understood to be “a direct government appropriation or physical
                                                      6
                                                          invasion of private property.” Lingle, 544 U.S. at 537. Such takings – where the government
                                                      7
                                                          directly appropriates the property itself – are per se takings for which just compensation must be
                                                      8
                                                          provided, without regard to factors regarding the economic impact of the regulation or the nature
                                                      9
                                                          or character of the government action. Loretto v. Teleprompter Manhattan CATV Corp., 458
                                                     10
                                                          U.S. 419, 426 (1982).
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                 The law has further developed to recognize another type of per se taking, one in which
                                                     12
                                                          government regulation of private property may be so onerous that its effect is tantamount to a
                                                     13
                                                          direct appropriation or ouster. These regulations are also compensable takings under the Fifth
                                                     14
                                  Attorneys at Law




                                                          Amendment, and occur when such regulations “completely deprive an owner of ‘all
                                                     15
                                                          economically beneficial us[e]’ of her property.” Lingle, 544 U.S. at 538 (citing Lucas v. South
                                                     16
                                                          Carolina Coastal Council, 505 U.S. 1003, 1019 (1992) (Lucas)).
                                                     17
                                                                 Where there has been a per se taking, under either theory, compensation must be paid to
                                                     18
                                                          the property owner, irrespective of the perceived public good. See, e.g., Loretto, 458 U.S. at
                                                     19
                                                          426; Kaiser Aetna v. United States, 444 U.S. 164, 174 (1979) (“[T]here is no question but that
                                                     20
                                                     21   Congress could assure the public a free right of access […] if it so chose. Whether a statute or

                                                     22   regulation that went so far amounted to a ‘taking,’ however, is an entirely separate question.”);

                                                     23   Nat'l Wildlife Fed'n v. I.C.C., 850 F.2d 694, 706 (D.C. Cir. 1988) (“government action that

                                                     24   causes a permanent physical occupation of real property amounts to a taking ‘without regard to

                                                     25   whether the action achieves an important public benefit or has only minimal economic impact on

                                                     26   the owner’”).

                                                     27          Here, Penal Code § 32310(c) and (d) as amended constitutes both a direct physical
                                                     28   appropriation of Plaintiffs’ personal property and a scheme so onerous that it deprives Plaintiffs



                                                                                                          – 31 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 41 of 66


                                                      1   of all economically beneficial use of their property. It therefore amounts to a per se taking, for
                                                      2   which compensation must be provided.
                                                      3                  a.      Section 32310(d) is a Taking Because It Compels the Physical
                                                                                 Appropriation of Property.
                                                      4
                                                      5          There can be no question that the statute itself provides for the direct physical

                                                      6   appropriation of tangible property by the government through forced physical surrender. The

                                                      7   question is whether that is the only practical, viable (and intended) result. Penal Code §

                                                      8   32310(d) as enacted, states:

                                                      9          Any person who may not lawfully possess a large-capacity magazine
                                                                 commencing July 1, 2017 shall, prior to July 1, 2017:
                                                     10
                                                                 (1) Remove the large-capacity magazine from the state;
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11          (2) Sell the large-capacity magazine to a licensed firearms dealer; or
                                                     12          (3) Surrender the large-capacity magazine to a law enforcement agency for
                                                                 destruction.
                                                     13
                                                                 California’s ban does not expressly provide for LCM owners to “modify their LCMs ‘to
                                                     14
                                  Attorneys at Law




                                                          accept ten rounds or less” or to “register their firearms with LCMs that cannot be ‘modified to
                                                     15
                                                          accommodate ten rounds or less,” like the New Jersey ban at issue in the ANJPRC case which
                                                     16
                                                          specifically carves out such exceptions within the text of the ban itself. ANJPRC, 910 F.3d at
                                                     17
                                                          111. And, in fact, of California’s three limited “options,” the third option (“surrender”), we
                                                     18
                                                          contend, is the true option which the State intends to compel, and to which its statutory scheme
                                                     19
                                                          would effectively relegate most owners of pre-ban magazines who wish to comply with the law.
                                                     20
                                                     21   As Plaintiffs will show, it is the only economically viable option for the vast majority of

                                                     22   California pre-ban magazine holders to remain in compliance with the law.

                                                     23          To illustrate, the first purported “option” under subdivision (d), which is to “remove the

                                                     24   large-capacity magazine from the state,” is simply not viable for the vast majority of the class,

                                                     25   i.e., lawful pre-ban magazine holders. In the first place, the State has taken great pains to prevent

                                                     26   or prohibit the sale of such items to others within the confines of this State. Subdivision (a) of

                                                     27   section 32310 specifically states: “[A]ny person in this state who […] offers or exposes for sale,

                                                     28   […] any large-capacity magazine is punishable by imprisonment in a county jail not exceeding



                                                                                                         – 32 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 42 of 66


                                                      1   one year or imprisonment pursuant to subdivision (h) of Section 1170.” (Emphasis added.)
                                                      2   Therefore, conscientious California pre-ban large capacity magazine holders who wish to dispose
                                                      3   of their property using the first “option” apparently may not go on the Internet, offer it for sale,
                                                      4   or even call a prospective purchaser in another state to arrange for the sale. They must, by
                                                      5   statute, physically drive to a border state before they may even begin to offer or expose it for
                                                      6   sale, or even begin to look for a willing buyer or receiver. This is simply, economically and
                                                      7   practically, untenable. Indeed, the notion that an actual market exists for 18+ year-old firearms
                                                      8   parts is, in itself, highly doubtful.
                                                      9
                                                                  It is apparent that the Legislature and drafters of Proposition 63 simply and callously
                                                     10
                                                          assumed (or were simply indifferent to the fact) that any lawful pre-ban large-capacity magazine
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          holder wishing to take the magazine out of state to preserve his or her constitutionally-protected
                                                     12
                                                          right to keep and bear arms has a friend, relative, or other recipient willing to take or bear the
                                                     13
                                                          costs of storing firearms or firearms parts on the holder’s behalf. This is simply unrealistic. Yet,
                                                     14
                                                          this is the only option available to the class of pre-ban magazine holders who actually wish to
                                  Attorneys at Law




                                                     15
                                                          keep their firearms, intact or otherwise.12 If such owners wish to keep their firearms intact, they
                                                     16
                                                          must essentially lose access to them – a substantial deprivation of their rights and interests in the
                                                     17
                                                          property that in itself constitutes a taking. See Nixon v. United States, 978 F.2d 1269, 1285 (D.C.
                                                     18
                                                          Cir. 1992) (“The retention of some access rights by the former owner of property does not
                                                     19
                                                          preclude the finding of a per se taking.”).
                                                     20
                                                                  The second purported “option” under § 32310(d) – to sell to a “licensed firearms dealer”
                                                     21
                                                          – is equally illusory and (from a takings perspective) suffers from the same defect as the first
                                                     22
                                                          option, i.e., it simply presupposes that there is an actual market for such items. That is not only a
                                                     23
                                                     24   callous assumption, but it is a false one. There is no guarantee (or reason to assume) that

                                                     25   licensed firearms dealers would even be willing to participate in this state-endorsed confiscation

                                                     26
                                                     27   12
                                                            Again, and as will be proven at trial, ammunition magazines are not separate artifacts, but are
                                                          considered to be and are inherent operating parts of functioning firearms; semi-automatic
                                                     28   firearms are essentially inoperable without them. (TAC, ¶ 32).


                                                                                                          – 33 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 43 of 66


                                                      1   scheme, forcing upon California gun owners the gross indignity of disassembling and selling
                                                      2   away valuable firearms parts they have lawfully held for years. And moreover, from a purely
                                                      3   economic point of view, there is no reason to assume that licensed firearms dealers would even
                                                      4   be willing to buy such items, at cost, or even at all. Indeed, there are very few people within the
                                                      5   State to whom licensed firearms dealers could resell such items, except for the small class of
                                                      6   exempt people such as law enforcement officers. See Pen. Code § 32450(c).
                                                      7           But in the bigger picture, of course, the government’s dispossession of personal property,
                                                      8   by forcing its sale to third parties, must itself be considered no less than a taking in the first
                                                      9
                                                          place. At one time, during a bona fide national emergency/World War, the government routinely
                                                     10
                                                          did just this, forcing property owners to relinquish valuable materiel in forcing its sale to third
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          parties for wartime use. And in such instances, the courts routinely held these commandments to
                                                     12
                                                          be takings, whether or not the property was directly appropriated by the government. See Dore
                                                     13
                                                          v. United States, 97 F. Supp. 239, 242 (Ct. Cl. 1951) (“When, as here, the United States exercises
                                                     14
                                                          its authority to order delivery and in its sovereign capacity forces the ‘sale’ of property to it for
                                  Attorneys at Law




                                                     15
                                                          public use there is, in our opinion, a ‘taking’ and just compensation must be made.”); Edward P.
                                                     16
                                                          Stahel & Co. v. United States, 78 F. Supp. 800, 804 (Ct. Cl. 1948) (“But to say that when the
                                                     17
                                                          Government forbids an owner of property to make any other use of it, and requires him to sell it,
                                                     18
                                                          upon request, to the Government, or its designee who will use it for a Government purpose, is
                                                     19
                                                          not a taking of the property for public use, would be to make the constitutional right contingent
                                                     20
                                                          upon the form by which the Government chose to acquire the use of the property.”).
                                                     21
                                                                  And therefore, the State cannot simply defer, deflect, or “outsource” its duty to provide
                                                     22
                                                          just compensation under the Takings Clause, by just assuming that a market for such forced sales
                                                     23
                                                     24   exist. “A ‘sale’ implies willing consent to the bargain. A transaction although in the form of a

                                                     25   sale, but under compulsion or duress, is not a sale.” Dore, 97 F. Supp. at 242. “‘Just

                                                     26   compensation,’” we have held, means in most cases the fair market value of the property on the

                                                     27   date it is appropriated. […] ‘Under this standard, the owner is entitled to receive ‘what a willing

                                                     28   buyer would pay in cash to a willing seller’ at the time of the taking.’” Kirby Forest Indus., Inc.



                                                                                                           – 34 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 44 of 66


                                                      1   v. United States, 467 U.S. 1, 10, 104 S.Ct. 2187, 2194 (1984) (citation omitted). A true market
                                                      2   for these old pre-ban magazines – comprised of voluntary buyers and sellers – simply does not
                                                      3   exist.
                                                      4            There being no viable, true market for these pre-ban magazines, (again, which essentially
                                                      5   cannot be offered for sale while within this State), that leaves only one plausible, practical option
                                                      6   for a conscientious pre-ban magazine holder to comply with the law: to “surrender” it to a law
                                                      7   enforcement agency for destruction. And let us make no mistake: this is the option which the
                                                      8   State wants, for (a) it is the only viable option as discussed above, and (b) it is hard to imagine
                                                      9
                                                          that such large-capacity magazines which the State believes “are disproportionately used in
                                                     10
                                                          crime, and feature prominently in some of the most serious crime, including homicides, mass
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          shootings, and killings of law enforcement officers,” (MTD at 3), are somehow acceptable to
                                                     12
                                                          export to other parts of the country. And the destruction option is, for purposes of this
                                                     13
                                                          discussion, a direct physical appropriation of previously lawfully-held property, whether the
                                                     14
                                                          government takes title to it or not. It is therefore a taking, for which compensation has not even
                                  Attorneys at Law




                                                     15
                                                          been considered, or would be provided.13
                                                     16
                                                                   Therefore, by enactment of this confiscatory statutory scheme, the State has or will have
                                                     17
                                                          engaged in a taking. “[T]o constitute a taking under the Fifth Amendment it is not necessary that
                                                     18
                                                          property be absolutely ‘taken’ in the narrow sense of that word to come within the protection of
                                                     19
                                                          this constitutional provision; it is sufficient if the action by the government involves a direct
                                                     20
                                                          interference with or disturbance of property rights. […] Nor need the government directly
                                                     21
                                                          appropriate the title, possession or use of the properties[.]” Richmond Elks Hall Ass'n v.
                                                     22
                                                     23
                                                     24
                                                          13
                                                             The Legislature, in enacting SB 1446, never even considered the question of compensation at
                                                     25   all, nor did it consider the question of a viable market for the forced sale of these items. We
                                                          know this because the Legislative analysis simply assumed, as discussed below, that the
                                                     26   retroactive magazine ban was not a taking in the first place, but was a valid exercise of its police
                                                          power. (See Senate Rules Committee Analysis dated 5/19/16 regarding SB 1446, at pp. 4-5,
                                                     27   Plaintiffs’ Req. for Jud. Notice, Exhibit B.) Moreover, there is nothing in the legislative history
                                                          of SB 1446, or Proposition 63, that indicates that the drafters/proponents ever even considered a
                                                     28   study of compensation, or a viable market for the forced sale of these items.


                                                                                                          – 35 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 45 of 66


                                                      1   Richmond Redevelopment Agency, 561 F.2d 1327, 1330 (9th Cir. 1977) (citations omitted);
                                                      2   Kaiser Aetna, 444 U.S. at 175 (“[T]his Court has observed that ‘[c]onfiscation may result from a
                                                      3   taking of the use of property without compensation quite as well as from the taking of the
                                                      4   title[.]”) (quoting Chicago, R. I. & P. R. Co. v. United States, 284 U.S. 80, 96 (1931)).
                                                      5                  b.      The Effect of Section 32310(c) and (d) Constitutes a Taking Because
                                                                                 the Statutory Scheme Completely Deprives the Owners of All
                                                      6
                                                                                 Economically Beneficial Use of Their Property.
                                                      7
                                                                 Irrespective of whether the statute as amended will substantially result in direct physical
                                                      8
                                                          appropriation of the pre-ban magazines, one thing is clear: it is, in any event, compelling
                                                      9
                                                          dispossession of this property. And thus, it amounts to a compensable taking, which, as noted,
                                                     10
                                                          even goes beyond the New Jersey ban, because the law will have completely deprived the
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          owners of all economically beneficial use of their property. Lucas, 505 U.S. at 1019; Lingle, 544
                                                     12
                                                          U.S. at 538. In doing so, the State has deprived plaintiffs and those similarly situated of “the
                                                     13
                                                          entire ‘bundle’ of property rights,” i.e., their rights to possess, use, and dispose of these items as
                                                     14
                                  Attorneys at Law




                                                          they see fit. Horne v. Department of Agriculture, ___ U.S. ___, 135 S.Ct. 2419, 2428 (2015).
                                                     15
                                                                 In Horne, the Supreme Court confirmed that the Takings Clause applies to direct
                                                     16
                                                          appropriations of personal property, included within its description of a “paradigmatic” taking.
                                                     17
                                                     18   That this was the first time that the Supreme Court squarely addressed the issue of whether

                                                     19   personal property was subject to the Takings Clause is somewhat remarkable because it is self-

                                                     20   evident. However, it has long been established that laws or regulations which essentially destroy

                                                     21   the value of personal property, or require its surrender, may and often do constitute a taking,

                                                     22   thereby entitling the property owner to compensation or other relief.

                                                     23          In fact, some 40 years ago, in Andrus v. Allard, 44 U.S. 51 (1979) (Allard), the Supreme

                                                     24   Court considered the question of whether a law that affected the value of personal property could
                                                     25   be challenged, among other grounds, for the reason that it constituted a taking without
                                                     26   compensation – or more precisely, whether it violated the plaintiffs’ property rights under the
                                                     27
                                                     28



                                                                                                          – 36 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 46 of 66


                                                      1   Fifth Amendment.14 The specific question presented to the court was whether federal
                                                      2   conservation statutes designed to prevent the destruction of certain species of birds violated the
                                                      3   Fifth Amendment rights of the plaintiffs. The conservation statutes in question prohibited
                                                      4   generally the sale of protected bird parts, but not the possession thereof. The plaintiffs were
                                                      5   engaged in the trade of Indian artifacts, and in fact, had been prosecuted and fined for selling
                                                      6   such artifacts which contained the feathers of protected birds. 444 U.S. at 54-55. Ultimately, the
                                                      7   court, considering the merits of the claim, concluded that the conservation statutes did not
                                                      8   amount to a taking, the primary reasons for which had to do with the enduring economic value of
                                                      9
                                                          the property, and that the laws did not completely destroy that bundle of property rights to
                                                     10
                                                          deprive the owners of any use whatsoever. But in this regard, the court stated:
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                 The regulations challenged here do not compel the surrender of the artifacts, and
                                                     12          there is no physical invasion or restraint upon them. Rather, a significant
                                                                 restriction has been imposed on one means of disposing of the artifacts. But the
                                                     13          denial of one traditional property right does not always amount to a taking. At
                                                                 least where an owner possesses a full “bundle” of property rights, the destruction
                                                     14          of one “strand” of the bundle is not a taking, because the aggregate must be
                                  Attorneys at Law




                                                     15          viewed in its entirety. [. . .] In this case, it is crucial that appellees retain the
                                                                 rights to possess and transport their property, and to donate or devise the protected
                                                     16          birds.

                                                     17   444 U.S. at 65–66 (internal citations omitted).
                                                     18          Unlike the regulations in Allard, the relevant portions of the LCM Ban, specifically §
                                                     19   32310(c) and (d) as amended, do indeed compel the surrender of lawfully-held personal
                                                     20   property. The magazine ban as enacted is a complete and retroactive ban on the possession of
                                                     21   previously lawfully-held, and constitutionally-protected, personal property. Unlike the plaintiffs
                                                     22   in Allard, but like the plaintiffs in Horne, the retroactive ban on the possession of pre-ban
                                                     23
                                                          magazines in fact causes Plaintiffs here to “lose the entire ‘bundle’ of property rights in these
                                                     24
                                                          items. The distinction from Allard that Chief Justice Roberts drew in Horne directly applies
                                                     25
                                                     26
                                                     27   14
                                                            The court noted that although the argument was cast in terms of “economic substantive due
                                                          process,” the language used by the district court was consistent with the terminology of the
                                                     28   Takings Clause. 444 U.S. at 64, n. 21.


                                                                                                         – 37 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 47 of 66


                                                      1   here: “Allard is a very different case. […] [T]he owners in that case retained the rights to
                                                      2   possess, donate, and devise their property. In finding no taking, the Court emphasized that the
                                                      3   Government did not ‘compel the surrender of the artifacts, and there [was] no physical invasion
                                                      4   or restraint upon them.’ […] Here of course the raisin program requires physical surrender of the
                                                      5   raisins and transfer of title, and the growers lose any right to control their disposition.” Horne,
                                                      6   135 S.Ct. at 2429 (citing Allard, 444 U.S. at 65-66).
                                                      7          Again, this statutory scheme is built upon the assumption that all “pre-ban” large-
                                                      8   capacity magazine holders in this State simply have the means and the ability to store their
                                                      9
                                                          personal property out of State, or could simply sell the magazines to a licensed firearm dealer –
                                                     10
                                                          with no supporting analysis of the likely burdens or costs for such out-of-state storage or the
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          existence of a market for such forced sales. This reveals the State’s true motive here: to force
                                                     12
                                                          law-abiding gun owners to surrender these valuable and integral components of their firearms.
                                                     13
                                                          In other words, the State’s ultimate goal is simply confiscation and destruction of Plaintiffs’
                                                     14
                                                          lawfully-held personal property.
                                  Attorneys at Law




                                                     15
                                                                         c.      The Statute is Not a Valid Exercise of Police Power.
                                                     16
                                                                 Much of the authority upon which the State relies in claiming this confiscatory ban is a
                                                     17
                                                          valid exercise of its “police power” is entirely inapposite because it pre-dates the paradigmatic
                                                     18
                                                          shifts in Heller and Lucas. (MTD at 18, n. 13.) Second, the State’s call to “police power” is
                                                     19
                                                          largely irrelevant if this Court finds this statutory scheme to be a per se taking. Again, per se
                                                     20
                                                          takings require compensation – irrespective of any “public good” that is asserted or achieved.
                                                     21
                                                          See Loretto, 458 U.S. at 425 (Assuming a valid exercise of the state’s police power, the court
                                                     22
                                                          stated: “It is a separate question, however, whether an otherwise valid regulation so frustrates
                                                     23
                                                          property rights that compensation must be paid.”).
                                                     24
                                                     25          On the first point, regarding the purported police power to regulate “dangerous weapons,”

                                                     26   the case upon which the Legislature primarily relied in determining that it had the unilateral

                                                     27   authority to enact this ban without running afoul of the Takings Clause is Fesjian v. Jefferson,

                                                     28   399 A.2d 861 (D.C. Ct. App. 1979). (See Plaintiffs’ Req. for Jud. Notice, Exhibit B, at p. 6.)



                                                                                                         – 38 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 48 of 66


                                                      1   This pre-Heller decision applied a simple rational basis test to an important fundamental right,
                                                      2   albeit on equal protection grounds. 399 A.2d at 864. After Heller, the proper inquiry would be
                                                      3   whether the firearms themselves are in common use, for lawful purposes, and are not dangerous
                                                      4   and unusual. Heller, 554 U.S. at 627. And as to the specific takings argument, it could fairly be
                                                      5   said that in Fesjian the D.C. Court of Appeals simply gave short shrift to the takings argument
                                                      6   based on the assumption that all firearms could be summarily banned in a pre-Heller District of
                                                      7   Columbia. In one paragraph, where the court assumed arguendo that the D.C. statute prohibiting
                                                      8   the plaintiffs (representing themselves in pro per) from registering their weapons was a taking,
                                                      9
                                                          the court simply concluded that “a taking for the public benefit under a power of eminent domain
                                                     10
                                                          is, however, to be distinguished from a proper exercise of police power to prevent a perceived
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          public harm, which does not require compensation. […] That the statute in question is an
                                                     12
                                                          exercise of legislative police power and not of eminent domain is beyond dispute.” Fesjian, 399
                                                     13
                                                          A.2d at 866. There was no discussion or analysis whatsoever as to whether the D.C. statute
                                                     14
                                                          amounted to forced dispossession, or deprived plaintiffs of the economically beneficial use of
                                  Attorneys at Law




                                                     15
                                                          their property, constituting a per se taking. Those Supreme Court takings cases, of course, came
                                                     16
                                                          later.
                                                     17
                                                                   Indeed, Heller completely changes the landscape as to takings cases involving firearms
                                                     18
                                                          since courts may no longer simply assume that all firearms could be banned within any given
                                                     19
                                                          jurisdiction. For example, in Quilici v. Vill. of Morton Grove, 532 F.Supp. 1169 (N.D. Ill. 1981),
                                                     20
                                                          the district court ruled that a village ordinance which completely banned possession of handguns
                                                     21
                                                          except by peace officers, members of armed forces, and licensed gun collectors, but which
                                                     22
                                                          allowed continued recreational use of handguns at licensed gun clubs, was a reasonable exercise
                                                     23
                                                     24   of police power. As in Fesjian (and in fact, citing to it), the district court made short work of the

                                                     25   takings argument, summarily reasoning: “It is well established that a Fifth Amendment taking

                                                     26   can occur through the exercise of the police power regulating property rights. In order for a

                                                     27   regulatory taking to require compensation, however, the exercise of the police power must result

                                                     28   in the destruction of the use and enjoyment of a legitimate private property right.” Quilici, 532



                                                                                                          – 39 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 49 of 66


                                                      1   F.Supp. at 1183-84, aff'd, 695 F.2d 261 (7th Cir. 1982). If a court believes it can simply uphold
                                                      2   a ban all firearms without regard to the Second Amendment, it is a short step to dismiss a related
                                                      3   takings claim as being a valid exercise of police power. All pre-Heller takings cases involving
                                                      4   firearms, including Fesjian, are inherently suspect for this very reason alone. Understanding this
                                                      5   to be the argument, the State has cited one post-Heller case which upheld a firearm seizure and
                                                      6   dismissed the plaintiff’s takings claim, Burns v. Mukasey, 2009 WL 8756489 at *5 (E.D. Cal.
                                                      7   2009) (MTD at 18, n. 13.) But in Burns, the district court did not believe at the time that the
                                                      8   Second Amendment was applicable to the states (as the decision pre-dated McDonald), id., at *4.
                                                      9
                                                          Furthermore, the district court in Burns similarly gave short shrift to the plaintiff’s takings claim,
                                                     10
                                                          limited to a discussion of whether his firearm constituted a taking for “public use,” and there was
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          no discussion regarding the alleged police power of the state. Id., at *5. Burns therefore has no
                                                     12
                                                          applicability here.
                                                     13
                                                                  The second point of significance is, while we do not concede that the retroactive LCM
                                                     14
                                                          ban involves an exercise of “police power,” it simply does not matter if it does. Any reliance
                                  Attorneys at Law




                                                     15
                                                          upon older, pre-Lucas cases in adopting some type of bright-line rule regarding the payment of
                                                     16
                                                          compensation is, today, a fools’ errand, just as any reliance upon hoary cases that attempted to
                                                     17
                                                          draw such lines is insufficient to uphold this ban. Notably, Lucas, the very case that gives us its
                                                     18
                                                          eponymous test regarding deprivation of all economically beneficial use of a claimant’s property,
                                                     19
                                                          also involved the alleged exercise of a state’s “police power.” In Lucas, the owner of two
                                                     20
                                                          beachfront lots intended to build houses there, but was prohibited by a statute forbidding any
                                                     21
                                                          permanent inhabitable structures on the land in question. 505 U.S. at 1008. The plaintiff sued in
                                                     22
                                                          state court, and the South Carolina Supreme Court ultimately rejected his challenge under the
                                                     23
                                                     24   Takings Clause, holding that in the legitimate exercise of its police power, the state could restrict

                                                     25   his ability to use the land in order “to mitigate the harm to the public interest that [such a] use of

                                                     26   his land might occasion.” Id., at 1020–21. The Lucas Court disagreed. It held that, when “the

                                                     27   State seeks to sustain regulation that deprives land of all economically beneficial use, ... it may

                                                     28   resist compensation only if the logically antecedent inquiry into the nature of the owner's estate



                                                                                                          – 40 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 50 of 66


                                                      1   shows that the proscribed use interests were not part of his title to begin with.” Id., at 1027. And
                                                      2   thus, the high court remanded the case for the state courts to determine, under state law, whether
                                                      3   “background principles of ... property law” prohibited the future uses that the owner intended.
                                                      4   Id., at 1031.
                                                      5             The rule post-Lucas now and simply boils down to this: Does the regulation result in the
                                                      6   complete elimination of the property’s value or beneficial use? If so, it amounts to the
                                                      7   equivalent of a physical appropriation, see Lucas, 505 U.S. at 1017; Lingle, 544 U.S. at 539–40,
                                                      8   and compensation must be paid. The Lucas court itself strongly implied that “many of [its] prior
                                                      9
                                                          opinions” which wrestled with the concept of “‘harmful or noxious uses’ of property” were
                                                     10
                                                          simply “early attempt[s] to describe in theoretical terms why government may, consistent with
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          the Takings Clause, affect property values by regulation without incurring an obligation to
                                                     12
                                                          compensate—a reality we nowadays acknowledge explicitly with respect to the full scope of the
                                                     13
                                                          State’s police power.” Lucas, 505 U.S. at 1022–23. With regard to these early cases, the court
                                                     14
                                                          stated:
                                  Attorneys at Law




                                                     15
                                                                    When it is understood that “prevention of harmful use” was merely our early
                                                     16             formulation of the police power justification necessary to sustain (without
                                                                    compensation) any regulatory diminution in value; and that the distinction
                                                     17             between regulation that “prevents harmful use” and that which “confers benefits”
                                                     18             is difficult, if not impossible, to discern on an objective, value-free basis; it
                                                                    becomes self-evident that noxious-use logic cannot serve as a touchstone to
                                                     19             distinguish regulatory “takings”—which require compensation—from regulatory
                                                                    deprivations that do not require compensation.
                                                     20
                                                          505 U.S. at 1026 (emphasis added.) Accordingly, the older line of cases, starting with Mugler v.
                                                     21
                                                          Kansas, 123 U.S. 623 (1887), which attempted to distinguish between valid exercises of “police
                                                     22
                                                          powers” and takings, simply does not result in a bright-line rule today. In fact, it is quite likely
                                                     23
                                                     24   that Mugler – decided under today’s standards – would have a different result, and it certainly

                                                     25   would be subject to a different analysis. The dispositive fact upon which the court relied in

                                                     26   Mugler was that the plaintiff had not been deprived of his property. “He still has possession of

                                                     27   it. He still has the right to sell it. Nor is it claimed that he is deprived of its use generally. The

                                                     28   only claim is that he is deprived of the privilege to use it for the manufacture of liquors for sale



                                                                                                           – 41 –
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 51 of 66


                                                      1   as a beverage.” Mugler, 123 U.S. 623, 8 S.Ct. at 285–86. So it was easy for the court simply to
                                                      2   conclude, as a binary matter, that “[t]he law was within the police power of the state.” Id., at
                                                      3   286. Today, of course, the analysis would hinge not upon physical possession, but whether the
                                                      4   plaintiff was deprived of all economically beneficial use thereof. Lucas, 505 U.S. at 1019.15
                                                      5          The State’s Motion suggests that Lucas is limited to land use cases, and “it is not clear
                                                      6   that it is applicable here.” (MTD at 17:16-19). But that is not correct. See, Bair v. United
                                                      7   States, 515 F.3d 1323, 1328 (Fed. Cir. 2008) (“In cases of personal property, the background
                                                      8   principles are defined by the law existing at the time that the property came into existence. Any
                                                      9
                                                          lawful regulation defining the scope of the property interest that predates the creation of that
                                                     10
                                                          interest will ‘inhere in the title’ to the property.”). Moreover, Lucas merely restated a preexisting
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          general principle that any limitation on the use of any property so severe could not be newly
                                                     12
                                                          legislated or decreed without providing compensation. See, United States v. Security Industrial
                                                     13
                                                          Bank, 459 U.S. 70, 78 (1982) (there was “substantial doubt” as to whether the retroactive
                                                     14
                                                          destruction of creditors’ liens could comport with the Takings Clause).
                                  Attorneys at Law




                                                     15
                                                                 Here, there is no question – and the State cannot legitimately dispute – that Plaintiffs and
                                                     16
                                                          similarly-situated, pre-ban magazine holders (of whom there may be hundreds of thousands – see
                                                     17
                                                          Req. for Jud. Notice Exhibit A), have and have had a valid possessory interest in their personal
                                                     18
                                                          property, lawfully and legally held, without controversy for many years – 17 years or more.
                                                     19
                                                          Their property was not a nuisance 17 years ago, and it is not today. There is no evidence that
                                                     20
                                                          any legal “pre-ban” magazine holders are using or ever have used their property in noxious or
                                                     21
                                                          dangerous ways. Instead, the statute is a categorical ban on possession itself, designed to punish
                                                     22
                                                          Plaintiffs and others similarly situated, as a supposed remedy to the tragedies of mass shootings
                                                     23
                                                     24   and other incidents of “gun violence” – when there is no evidence that any of these “pre-ban”

                                                     25
                                                     26
                                                          15
                                                            And even if the prohibitionary liquor law were found not to deprive the plaintiff of all
                                                     27   economically beneficial use of the distillery, that would not end the story either. The law’s effect
                                                          would still be subject to the regulatory takings analysis required by Penn Central Transportation
                                                     28   Co. v. City of New York, 438 U.S. 104 (1978), as discussed below.


                                                                                                         – 42 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 52 of 66


                                                      1   magazines, especially those owned by Plaintiffs, are or have been used in such incidents.
                                                      2   Plaintiffs are being completely dispossessed of this lawfully-held, and Constitutionally-protected
                                                      3   property either as a forced physical surrender or its equivalent by the destruction of all beneficial
                                                      4   use thereof. It is, quite simply, a per se taking for which compensation must be provided,
                                                      5   irrespective of the purported public good or the police power of the State.
                                                      6             2.       The Retroactive Magazine Possession Ban Constitutes a Burdensome
                                                                             Regulatory Taking.
                                                      7
                                                      8             The same analysis alternatively supports a conclusion that the retroactive ban on the

                                                      9   prohibition of these grandfathered, pre-ban magazines constitutes an unreasonably burdensome

                                                     10   regulatory taking, which also requires compensation. Aside from the direct appropriations of
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   and interference with property constituting per se takings, discussed above, the Supreme Court
                                                     12   has held, starting with Pennsylvania Coal Co. v. Mahon, 260 U.S. 393 (1922), that compensation
                                                     13   is also required for a “regulatory taking” – a restriction on the use of property that goes “too far.”
                                                     14   260 U.S. at 415; Horne, 135 S.Ct. at 2427. “And in Penn Central Transp. Co. v. New York City,
                                  Attorneys at Law




                                                     15   […], the Court clarified that the test for how far was ‘too far’ required an ‘ad hoc’ factual
                                                     16   inquiry.” Horne, 135 S.Ct. at 2427. “Primary among those factors [in Penn Central] are ‘[t]he
                                                     17   economic impact of the regulation on the claimant and, particularly, the extent to which the
                                                     18   regulation has interfered with distinct investment-backed expectations.’ […] In addition, the
                                                     19
                                                          ‘character of the governmental action – for instance whether it amounts to a physical invasion or
                                                     20
                                                          instead merely affects property interests through ‘some public program adjusting the benefits and
                                                     21
                                                          burdens of economic life to promote the common good’ – may be relevant in discerning whether
                                                     22
                                                          a taking has occurred.’” Lingle, 544 U.S. at 539; Palazzolo v. Rhode Island, 533 U.S. 606, 617
                                                     23
                                                          (2001).
                                                     24
                                                                    In essence, the “principal guidelines” under Penn Central are the economic impact on the
                                                     25
                                                          regulation and the character of the government action. Each test focuses on the severity of the
                                                     26
                                                          burden that the government imposes upon these private property rights. Here, the economic
                                                     27
                                                          burden on the Plaintiffs, and upon the class of similarly-situated individuals they represent, is
                                                     28



                                                                                                             – 43 –
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 53 of 66


                                                      1   substantial. As discussed above, to the extent that the forced dispossession of the magazines is
                                                      2   not a taking per se, there is no viable market for the “forced sale” of these items. In some cases,
                                                      3   the value of these “pre-ban,” “grandfathered” magazines is substantial. (TAC, ¶ 11-13.) Some
                                                      4   of these magazines are substantial in value because they are the only type of magazine that was
                                                      5   ever made for that particular firearm (id., ¶ 13) or the manufacturer never made original ten-
                                                      6   round or fewer magazines for that firearm (id., ¶ 11, 13). Ironically, the very thing that makes all
                                                      7   of these magazines so valuable and essentially irreplaceable is the fact that their further
                                                      8   acquisition and importation into the State is illegal under § 32310(a).
                                                      9
                                                                 And again, even generously assuming that some semblance of a market exists, the law
                                                     10
                                                          does not permit the offering for sale of these items while within the confines of this State. Pen.
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          Code § 32310(a). Unlike the plaintiffs in Fyock, this is not simply a matter of taking items of
                                                     12
                                                          personal property to a neighboring township a few miles away in order to escape the prohibition.
                                                     13
                                                          The statewide scale, combined with a restrictive law preventing the interstate or extra-state sale
                                                     14
                                                          of these items, makes the burden of compliance far more substantial. Contrast the case of Quilici
                                  Attorneys at Law




                                                     15
                                                          v. Vill. of Morton Grove, 532 F. Supp. 1169 (N.D. Ill. 1981), where, in rejecting the takings
                                                     16
                                                          challenge to a village-wide ban on handguns, the district court concluded: “The Morton Grove
                                                     17
                                                          ordinance does not go that far. The geographic reach of the ordinance is limited; gun owners who
                                                     18
                                                          wish to may sell or otherwise dispose of their handguns outside of Morton Grove.” 532 F.Supp
                                                     19
                                                          at 1184. Such is clearly not the case here.
                                                     20
                                                                 We measure these severe burdens upon the Plaintiffs, of course, against the character of
                                                     21
                                                          the government’s action. Here, there can be no substantial or legitimate justification for the
                                                     22
                                                          retroactive confiscation of large-capacity magazines that are now at least 17 years old, and in
                                                     23
                                                     24   many cases, even older. The stated, express justification for this massive retroactive ban is to

                                                     25   prevent the incidence of horrific mass shootings that have occurred over the past few years, most

                                                     26   notably culminating in the terrorist attacks in San Bernardino in 2015. But an objective and

                                                     27   careful examination of the data shows that to the extent mass shootings occur in California, pre-

                                                     28   ban, large-capacity magazines lawfully held in California since well before 2000 have not been



                                                                                                         – 44 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 54 of 66


                                                      1   and are not the instrumentality. Plaintiffs will indeed show at trial that there is little or no data to
                                                      2   support any conclusion that pre-SB 23 “grandfathered” large-capacity magazines have been
                                                      3   involved in such incidents. And when large-capacity magazines have been used (e.g., in San
                                                      4   Bernardino), they were imported illegally in contravention of existing law prohibiting their
                                                      5   importation. The data indicate an extremely low probability that any of the large-capacity
                                                      6   magazines used in mass shootings since 2000 were grandfathered magazines. Thus, there is
                                                      7   virtually no benefit to be gained in (or legitimate justification for) banning possession of large-
                                                      8   capacity magazines that have been legally and peaceably owned since 2000. There is indeed no
                                                      9
                                                          evidence that large-capacity magazine bans in general have anything to do with reducing murder
                                                     10
                                                          rates, or gun homicides in particular.
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                  In sum, whether the retroactive ban on the continued possession of personal property,
                                                     12
                                                          legally held for at least 17 years and more, constitutes direct appropriation, completely
                                                     13
                                                          eliminates their value, or substantially interferes with Plaintiffs’ property rights rising to the level
                                                     14
                                                          of a regulatory taking, compensation must be provided. In this case, the State never even
                                  Attorneys at Law




                                                     15
                                                          considered that it might need to provide compensation as a taking, instead presumptively
                                                     16
                                                          assuming that it could simply dispossess Plaintiffs of long-held, lawfully-owned, and integral
                                                     17
                                                          parts of firearms under its “police powers.” It was wrong in so assuming, and should therefore
                                                     18
                                                          be prevented from enforcing this retroactive ban, unless and until it provides for such
                                                     19
                                                          compensation or amends the law to keep grandfathered magazines legal within this State. In
                                                     20
                                                          response to Plaintiffs’ legitimate concerns about the failure of the State to provide any sort of
                                                     21
                                                          claims process through which LCM owners could seek compensation, the State says this Court
                                                     22
                                                          can and should ignore these concerns because they amount to nothing more than a “legal
                                                     23
                                                     24   conclusion.” (MTD at 17:26-28.) But, of course, this is a purely factual point: the State either did

                                                     25   or did not provide such a process, and the State does not claim it did. Thus, these concerns

                                                     26   cannot be swept aside and, instead, must be accepted as true along with the rest of Plaintiffs’

                                                     27   well-pleaded facts that the State has not even attempted to refute in its motion.

                                                     28



                                                                                                          – 45 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 55 of 66


                                                      1   C.     PLAINTIFFS STATE CAUSES OF ACTION FOR VAGUENESS AND OVERBREADTH (COUNTS
                                                                 III & V).
                                                      2
                                                                 1.       The Vagueness Claims Stand On Their Own In Stating Colorable Claims For
                                                      3
                                                                          Relief That Easily Survive The State’s Motion To Dismiss.
                                                      4
                                                      5          In contesting Plaintiffs’ vagueness concerns, the State overlooks the irony of its reliance

                                                      6   upon Karlin v. Foust, 188 F.3d 446 (9th Cir. 1999). Drawing directly from the high court’s

                                                      7   opinion in Grayned v. City of Rockford, 408 U.S. 104 (1972), the Karlin court emphasized in no
                                                      8   uncertain terms the key constitutional principle at the bottom of this claim – that “a law is
                                                      9   unconstitutional ‘if its prohibitions are not clearly defined.’” Id. at 458 (quoting Grayned, at
                                                     10   108). Harnessing the high court’s commanding analysis, the Ninth Circuit emphasized the core
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   concerns underlying Plaintiffs’ void-for-vagueness claim:
                                                     12          Vague laws offend several important values. First, because we assume that man is
                                                                 free to steer between lawful and unlawful conduct, we insist that laws give the
                                                     13
                                                                 person of ordinary intelligence a reasonable opportunity to know what is
                                                     14          prohibited, so that he may act accordingly. Vague laws may trap the innocent by
                                                                 not providing fair warning. Second, if arbitrary and discriminatory enforcement is
                                  Attorneys at Law




                                                     15          to be prevented, laws must provide explicit standards for those who apply them. A
                                                                 vague law impermissibly delegates basic policy matters to policemen, judges, and
                                                     16          juries for resolution on an ad hoc and subjective basis, with the attendant dangers
                                                                 of arbitrary and discriminatory application.
                                                     17
                                                     18   Karlin at 458 (quoting Grayned at 108-09).

                                                     19          Thus, “there are two means by which a statute can operate in an unconstitutionally vague

                                                     20   manner.” Karlin, 188 F.3d at 458. “First, a statute is void for vagueness if it fails to provide ‘fair

                                                     21   warning’ as to what conduct will subject a person to liability.” Id. “Second, a statute must
                                                     22   contain an explicit and ascertainable standard to prevent those charged with enforcing the
                                                     23   statute’s provisions from engaging in ‘arbitrary and discriminatory’ enforcement.” Id. at 458-59.
                                                     24   The statutory scheme at issue here woefully fails these fundamental requirements of due process,
                                                     25   and there is no basis for the State’s setting aside of those concerns simply because the claims
                                                     26   implicate fundamental rights other than free speech.
                                                     27
                                                     28



                                                                                                          – 46 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 56 of 66


                                                      1           2.       The DOJ’s Own Findings Poignantly Demonstrate the Serious Vagueness
                                                                           Problems that the State Seeks to Bypass in Ignoring This Evidence.
                                                      2
                                                                  Significantly, the DOJ itself – the very arm of the State charged with the crucial task of
                                                      3
                                                      4   enforcing the LCM ban against California citizens – has publicly acknowledged that the ban as

                                                      5   written failed to satisfy either requirement of due process. The DOJ went on record to declare

                                                      6   that “emergency regulations” were necessary to “provide guidance to California residents” on the

                                                      7   most basic and fundamental enforcement issue – “how to comply with the ban” – and that

                                                      8   without such guidance, citizens would not understand the core provisions delineating the

                                                      9   “options for disposal of large-capacity magazines” or the option of “reducing the capacity of a

                                                     10   large-capacity magazine.” (TAC, Exh. A at 1-2, 3, 5). In the DOJ’s own words, this
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   clarification was necessary to “avert serious harm to public peace, health, safety, or general
                                                     12   welfare” that would ensue should the LCM ban be enforced without such emergency regulations.
                                                     13   Id. at 2.
                                                     14           But after issuing such “emergency regulations,” it later retracted them after receiving
                                  Attorneys at Law




                                                     15   criticism that it had failed to comply with the ordinary notice and comment process. And,
                                                     16   crucially, the DOJ has never publicly retracted any of its pronouncements that effectively
                                                     17   declared the LCM ban unconstitutionally vague and ambiguous because, in its own schooled
                                                     18   opinion, it was not possible to enforce this law in a clear, consistent, and non-discriminatory
                                                     19
                                                          manner based upon the face of the LCM ban alone. This is compelling evidence of inherent
                                                     20
                                                          vagueness, coming directly from the DOJ, and starkly exposes the reality the State seeks to avoid
                                                     21
                                                          in blithely claiming that “[t]here can be no question that section 32310 reasonably apprises the
                                                     22
                                                          public as to what conduct is prohibited from under the statute.” (MTD at 20:17-18.) Indeed,
                                                     23
                                                          how could there be “no question” here when a federal district court judge has painstakingly
                                                     24
                                                          detailed the vagueness concerns subsisting throughout this very statutory scheme? See Duncan v.
                                                     25
                                                          Becerra, 265 F.Supp.3d 1106, 1111 (S.D. Cal. 2017) (where Judge Benitez illustrated in detail
                                                     26
                                                          realistic concerns about how California’s increasingly “burdensome web of restrictions on the
                                                     27
                                                          rights of law-abiding responsible gun owners to buy, borrow, acquire, modify, use, or possess
                                                     28



                                                                                                           – 47 –
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 57 of 66


                                                      1   ammunition magazines able to hold more than 10 rounds” is “so vague that men of common
                                                      2   intelligence must necessarily guess at its meaning”) (quoting Connally v. General Constr. Co.,
                                                      3   269 U.S. 385, 391 (1926).
                                                      4          3.       The Legislative and Initiative History Inevitably Compel the Conclusion that
                                                                          the Two Conflicting Versions of the LCM Ban Both Remain in Effect.
                                                      5
                                                      6          The DOJ had much reason for the urgent concerns that spurred its “emergency” response

                                                      7   to the “serious harms” posed by the LCM ban’s lack of clarity in enforcement. Material

                                                      8   uncertainties and inconsistencies abound within the statutory scheme. The starting point is

                                                      9   inevitably the two parallel versions of the scheme under SB 1446 and Proposition 63, which have

                                                     10   become a major subject of debate in this litigation. The State continues to insist that the
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   significant substantive differences between the two versions may be swept aside with the general
                                                     12   principle that a later enacted law typically prevails over an earlier law on the same subject.
                                                     13   (MTD 19:19-23.) But no such simplistic solution exists for this problem. In fact, the primary
                                                     14   authority the State cites in support of its proposition is the opinion in People v. Bustamante, 57
                                  Attorneys at Law




                                                     15   Cal.App.4th 693 (1997), which drew its analysis from decisional and statutory law that can only
                                                     16   undermine the State’s position.
                                                     17          The Bustamante court relied upon the California Supreme Court case of People v.
                                                     18   Dobbins, 73 Cal. 257 (1887) and Government Code § 9605, to conclude that a later-enacted
                                                     19
                                                          criminal statute prevailed over an earlier criminal statute defining the same general criminal
                                                     20
                                                          offense. Bustamante, 57 Cal.App.4th at 701. Both of these authorities make clear this general
                                                     21
                                                          rule about later-enacted statutes is actually a rebuttable presumption that dissolves in the face of
                                                     22
                                                          evidence that the later-enacted law is not intended to prevail over earlier laws on the same
                                                     23
                                                          subject. Dobbins, at 259 (explaining that this rule creates a “presumption” that “when two laws
                                                     24
                                                          upon the same subject, passed at different times, are inconsistent with each other, the one passed
                                                     25
                                                          last must prevail,” rebuttable with evidence of contrary legislative intent regarding which
                                                     26
                                                          prevails); Govt. Code, § 9605 (“In the absence of any express provision to the contrary in the
                                                     27
                                                          statute which is enacted last, it shall be conclusively presumed that the statute which is enacted
                                                     28



                                                                                                          – 48 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 58 of 66


                                                      1   last is intended to prevail over statutes which are enacted earlier at the same session . . .”).
                                                      2          Something else the Bustamante decision does not mention is the closely related
                                                      3   presumption of statutory interpretation that, absent clear evidence to the contrary, the later
                                                      4   enactment of a law is not intended to repeal or supplant earlier laws on the same subject and
                                                      5   instead both statutes are intended to be enforced. People v. Carter, 131 Cal.App.3d 177, 181
                                                      6   (1933); Western Mobile Assn. v. County of San Diego, 16 Cal.App.3d 941, 948 (1971). Unless it
                                                      7   is clear that a repeal was intended, no such intent will be implied, and “the courts are bound to
                                                      8   maintain the integrity of both statutes” insofar as they may reasonably be read to stand together.
                                                      9
                                                          Western Mobile, at 948. The State has made no effort to refute or address any of these factors
                                                     10
                                                          that sideline the Bustamante opinion as not controlling. And here, there is no suggestion in the
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          relevant history that Proposition 63 was intended to repeal or prevail over SB 1446 in
                                                     12
                                                          establishing the LCM ban. If anything, the history indicates to the contrary, that SB 1446 was
                                                     13
                                                          intended to modify Proposition 63 or at least remain simultaneously in effect. The DOJ made its
                                                     14
                                                          own assessment of this issue, publicly declaring in its Finding of Emergency, issued on
                                  Attorneys at Law




                                                     15
                                                          December 15, 2016, after Proposition 63 had become effective, that “[i]n anticipation of
                                                     16
                                                          [Proposition 63’s] passages [sic], the Legislature pre-amended Proposition 63 with the passage
                                                     17
                                                          of Senate Bill 1446 . . . and [t]he clarifying amendments take effect on January 1, 2017.” (Req.
                                                     18
                                                          for Jud. Notice, Exh. A at p. 1 (italics added)).
                                                     19
                                                                 Indeed, the Legislature was fully aware of the initiative’s final content in drafting SB
                                                     20
                                                          1446, since that version had been established since December 2015 – several months before SB
                                                     21
                                                          1446 was enacted into law – and yet nothing in the history indicates any intent to repeal that law
                                                     22
                                                          or render its effectiveness subject to the fate of Proposition 63. The content of SB 1446 itself
                                                     23
                                                     24   evinces an intent for that law to remain in effect. For instance, the version of § 32406 under SB

                                                     25   1446 establishes five exemptions to the ban that are absent from the version enacted under

                                                     26   Proposition 63. These protect: historical societies that keep large-capacities magazines

                                                     27   “unloaded, properly housed within secured premises, and secured from authorized handling;”

                                                     28   one who “finds a large-capacity magazine, if the person is not prohibited from possessing



                                                                                                          – 49 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 59 of 66


                                                      1   firearms or ammunition, and possessed it no longer than necessary to deliver or transport it to the
                                                      2   nearest law enforcement agency;” forensic laboratories, and their agents or employees, “in the
                                                      3   course and scope of [their] authorized activities;” “[t]he receipt or disposition of a large-capacity
                                                      4   magazine by a trustee of a trust, or an executor or administrator of an estate, including an estate
                                                      5   that is subject to probate, that includes a large-capacity magazine;” and “[a] person lawfully in
                                                      6   possession of a firearm that the person obtained prior to January 1, 2000, if no magazine that
                                                      7   holds 10 or fewer rounds of ammunition is compatible with that firearm and the person possesses
                                                      8   the large-capacity magazine solely for use with that firearm.” § 32406(b)-(f) (S.B. 1446). One
                                                      9
                                                          could scarcely argue that these exemptions should not exist and that people in possession of
                                                     10
                                                          LCMs under such circumstances should be subject to criminal sanction for that possession.
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                 The Legislature’s careful crafting of these eminently reasonable exemptions when fully
                                                     12
                                                          aware of the more limited scope of exemptions under the Proposition 63 version – coupled with
                                                     13
                                                          the evident lack of an intent to repeal SB 1446 – can only evince an intent for the SB 1446
                                                     14
                                                          version to remain in effect despite the enactment of Proposition 63. Thus, the timing of
                                  Attorneys at Law




                                                     15
                                                          Proposition 63 as the “later-enacted” of the two laws cannot support the State’s contention that
                                                     16
                                                          Proposition 63 supplanted SB 1446 in to-to. Rather, we must presume that both laws were
                                                     17
                                                          intended to remain in effect, Western Mobile Assn., 16 Cal.App.3d at 948 – either as separate
                                                     18
                                                          schemes or as one collective scheme in which the Proposition 63 version was “pre-amended” by
                                                     19
                                                          SB 1446, such that the SB 1446 version prevails to the extent of any inconsistency, unless and
                                                     20
                                                          until the Legislature takes the affirmative step of repealing the SB 1446 version in order to install
                                                     21
                                                          the Proposition 63 version as solely controlling.
                                                     22
                                                                 In fact, when the Legislature has intended to effect a repeal of a statute that runs parallel
                                                     23
                                                     24   to a different version of the same statute enacted under Proposition 63, it has done so

                                                     25   affirmatively. Last year, through Assembly Bill 103, the Legislature expressly recognized that

                                                     26   two parallel versions of Penal Code § 29805 (generally concerning firearm restrictions for

                                                     27   certain misdemeanants) existed “as a result of Proposition 63” (AB 103, Leg. Counsel Digest, §

                                                     28   21), and it went on to retain both versions as operative in making individual amendments to both



                                                                                                         – 50 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 60 of 66


                                                      1   (effectively mirroring each section’s language with the other) (id. ¶¶ 45-46). Then, a few months
                                                      2   later, the Legislature decided to actually repeal the version of section 29805 that pre-dated the
                                                      3   one enacted under Proposition 63 (Stats 2017 ch 784 § 1 (AB 785)), expressly stating its intent to
                                                      4   render the old version “obsolete” (AB 785, Leg. Counsel Digest). This additional compelling
                                                      5   evidence showing the Legislature does and will take affirmative action to repeal a law that runs
                                                      6   parallel to the version of the same law enacted under Proposition 63 solidifies Plaintiffs’ position
                                                      7   that, unless and until the Legislature takes such action, both versions must be considered to
                                                      8   remain in effect and meanwhile, to the extent of any inconsistency between the two versions, the
                                                      9
                                                          later-effective version (SB 1446) controls.16
                                                     10
                                                                 4.       The Resulting Conflicts and Confusion Within the LCM Ban Strongly
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11                   Support Plaintiffs’ Claim that the Scheme is Unconstitutionally Vague.

                                                     12          Naturally, whether the two versions of the LCM ban exist as separate schemes or as one
                                                     13   collective scheme in which the Proposition 63 version was “pre-amended” by SB 1446, the
                                                     14   resulting scheme fails to ensure “‘fair warning’ as to what conduct will subject a person to
                                  Attorneys at Law




                                                     15   liability” with “an explicit and ascertainable standard.” Karlin v. Foust, 188 F.3d at 458. Either
                                                     16   there are two parallel statutory schemes purporting to establish the same LCM ban under quite
                                                     17   different terms and conditions, or only one is in operation and we have a contentious debate
                                                     18   about which prevails over the other in whole or in part. In the meantime, those who fall within
                                                     19
                                                          the legislatively-crafted exemptions specific to the SB 1446 version are left with uncertainty as
                                                     20
                                                          to whether the ban actually applies to them, and those charged with enforcing the ban are left
                                                     21
                                                     22
                                                          16
                                                            The State’s reference to the Proposition 63 Voter Information Guide does not change this
                                                     23   analysis. (MTD at 19-20.) The single brief statement that the State extracts from the lengthy
                                                          Guide reads: “Beginning July 2017, recently enacted law [SB 1446] will prohibit most of these
                                                     24   individuals [who acquired their LCMs before 2000] from possessing these magazines.
                                                          Individuals who do not comply are guilty of an infraction. However, there are various
                                                     25   individuals who will be exempt from this requirement – such as an individual who owns a
                                                          firearm (obtained before 2000) that can only be used with a large capacity magazine. Proposition
                                                     26   63 eliminates several of these exemptions, as well as increases the maximum penalty for
                                                          possessing large-capacity magazines.” (Exh. C. to Motion at p. 87). If anything, the description
                                                     27   of the SB 1446 version in terms of its future application – i.e., the effect the law will have
                                                          beginning July 2017 and who will be exempt under it – indicates that the initiative backers also
                                                     28   contemplated a simultaneous operation of these laws.


                                                                                                          – 51 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 61 of 66


                                                      1   with the power to enforce it “on an ad hoc and subjective basis, with the attendant dangers of
                                                      2   arbitrary and discriminatory application.” Id. at 458. And even more generally, with the lack of
                                                      3   the “guidance” that the DOJ itself deemed urgently necessary to avert “the serious harm”
                                                      4   inevitably flowing from the ban’s intrinsic vagueness, the average citizen will not only not know
                                                      5   “how to comply with the ban,” but also will not understand the core provisions establishing the
                                                      6   “options for disposal” of LCMs or how to reduce the capacity of LCMs to “the acceptable
                                                      7   minimum level of permanence.” (RJN, Exh. A at 1-2, 3, 5.) In fact, many citizens will be left
                                                      8   not even knowing whether their particular magazines fall within the LCM ban in the first place,
                                                      9
                                                          like those in the position of Plaintiff Federau who has one or more magazines for use with his
                                                     10
                                                          lawfully-possessed AR-15 platform model rifle. (TAC ¶ 14.) That rifle is only chambered for
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          .458 SOCOM ammunition, and the magazines at issue can hold no more than 10 rounds of that
                                                     12
                                                          ammunition. (Id.) However, the magazines could hold more than 10 rounds of a different caliber
                                                     13
                                                          ammunition (e.g., 30 rounds of 5.56 x 45 mm). (Id.) So Federau and potentially countless other
                                                     14
                                                          similarly situated citizens are stuck in the position of having no certainty about whether their
                                  Attorneys at Law




                                                     15
                                                          magazines are or would be considered “large-capacity” magazines simply because they could
                                                     16
                                                          hold more than 10 rounds of some other ammunition for which their firearms are not calibrated
                                                     17
                                                          or which they have no intention of using.
                                                     18
                                                                 The allegations in support of this claim are “well-pleaded factual allegations,”
                                                     19
                                                          specifically delineating both the nature of the vagueness at issue and how it affects the parties
                                                     20
                                                          and all those similarly situated. Thus, the Court “should assume their veracity and then
                                                     21
                                                          determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556
                                                     22
                                                          U.S. 662, 679 (2009). This standard is met so long as the allegations and reasonable inferences
                                                     23
                                                     24   therefrom “are plausibly suggestive of a claim entitling the plaintiff to relief.” John Doe I v.

                                                     25   Nestle USA, 766 F.3d 1013, 1025 (9th Cir. 2014). Given the serious conflicts and confusion

                                                     26   subsisting in the LCM ban that the State’s own law enforcement arm has recognized as

                                                     27   dangerous to the public welfare in its current state – the scope of which far exceed the narrow

                                                     28   concerns about the potential vagueness of the single phase (“copies or duplicates”) at issue with



                                                                                                         – 52 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 62 of 66


                                                      1   the pre-enforcement notice in Worman v. Healey, 293 F.Supp.3d at 269-270– the allegations are
                                                      2   not just “plausibly suggestive of a claim,” they are palpable.
                                                      3          5.       The State Fails in Its Attempt to Brush Off Plaintiffs’ Viable Claims of
                                                                          Vagueness and Overbreadth in Count IV.
                                                      4
                                                      5          The State also attempts to brush off the related vagueness and overbreadth claims in

                                                      6   Count IV, asserting that “the overbreadth doctrine does not apply outside of the First

                                                      7   Amendment context and thus, is inapplicable in this case[,]” and that because the Plaintiffs have

                                                      8   not alleged a First Amendment challenge to the law, “overbreadth doctrine does not apply, and

                                                      9   plaintiffs cannot state a claim that the LCM ban is unconstitutionally overbroad.” (MTD at 21:6-

                                                     10   13).. But again, this is not how it works. These challenges are neither dependent upon
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   Plaintiffs’ alleging a First Amendment free speech claim nor prevailing on their Second
                                                     12   Amendment claim. Such claims are properly grounded in the independent, fundamental due
                                                     13   process protections designed to ensure fair warning, consistent and non-arbitrary application, and
                                                     14   to prevent the enforcement of laws that improperly sweep up ‘“a substantial amount of
                                  Attorneys at Law




                                                     15   constitutionally protected conduct”’ under the guise of a legislative goal that ‘“does not match
                                                     16   the text of the statutes.”’ Powell’s Books, Inc. v. Kroger, 622 F.3d 1202, 1207 (9th Cir. 2010)
                                                     17   (quoting Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 397 (1998)); see e.g., Phelps v. U.S.,
                                                     18   831 F.2d at 898 (vagueness and overbreadth challenge to a statute governing the release of
                                                     19
                                                          persons adjudged not guilty of a crime by reason of insanity); U.S. v. Rodriguez-Deharo, 192
                                                     20
                                                          F.Supp.2d 1031, 1038-39 (E.D. Cal. 2002) (vagueness and overbreadth challenge to a domestic
                                                     21
                                                          violence statute).
                                                     22
                                                                 Given the nature of the State’s conclusory, surface-level assertions here, it has failed to
                                                     23
                                                          present any reasoned analysis or argument to refute or even contest any of the Plaintiffs’
                                                     24
                                                          allegations in support of Count IV. That is a problem for the State, as the moving party who
                                                     25
                                                          bears the general burden here: “In considering a motion to dismiss for failure to state a claim, the
                                                     26
                                                          court generally accepts as true the factual allegations of the complaint in question, construes the
                                                     27
                                                          pleading in the light most favorable to the party opposing the motion, and resolves all doubts in
                                                     28



                                                                                                          – 53 –
                                                                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 63 of 66


                                                      1   the pleader’s favor.” Robinson v. Salazar, 885 F.Supp.2d 1002, 1014 (E.D. Cal. 2012). Having
                                                      2   made no effort to meet any of the specific allegations in this count, the State motion’s necessarily
                                                      3   fails under this standard.
                                                      4           Moreover, even if the State had offered some sort of argument in support of its
                                                      5   conclusory contention that the allegations fail to state a claim, this count would survive under the
                                                      6   general standards designed to test for such adequacy. As with Count III, the allegations in
                                                      7   support of this count comprise “more than an unadorned, the-defendant-unlawfully-harmed-me
                                                      8   accusation,” Iqbal, 556 U.S. at 678, and instead contain more than “sufficient factual matter”
                                                      9
                                                          that, “accepted as true,” ‘“state claim to relief that is plausible on its face,’” Iqbal at 678 (quoting
                                                     10
                                                          Twombly, 550 U.S. at 570). The TAC specifically alleges, in detail, that: the purported disposal
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          options of selling the prohibited LCMs to a firearms dealer and removing them from the state are
                                                     12
                                                          illusory and utterly impractical options that could trap the unwary by exposing them to criminal
                                                     13
                                                          liability in attempting to comply with the LCM ban through these purported disposal options (¶¶
                                                     14
                                                          99-101); the purported exceptions for “honorably retired police officers,” trustees of a trust, and
                                  Attorneys at Law




                                                     15
                                                          administrators of an estate are of similarly illusory protection given how they also invite arbitrary
                                                     16
                                                          and discriminatory enforcement by their terms (¶¶ 102-104); and the ban is unconstitutionally
                                                     17
                                                          overbroad because, as Plaintiffs will demonstrate at trial, the retroactive application of the LCM
                                                     18
                                                          ban to current, legal owners of such magazines in no way advances the stated objectives of the
                                                     19
                                                          law (¶ 106). These allegations are, at the very least, “plausibly suggestive of a claim entitling the
                                                     20
                                                          plaintiff to relief.” John Doe I, 766 F.3d at 1025. And again, notably, the State does not claim
                                                     21
                                                          otherwise. The State has failed to carry its burden in this motion to dismiss Counts III and IV,
                                                     22
                                                          and therefore they must proceed to trial on the merits with the rest of Plaintiffs’ colorable claims.
                                                     23
                                                     24
                                                     25   D.      PLAINTIFFS HAVE STATED A CLAIM THAT THIS STATUTORY SCHEME VIOLATES THE
                                                                  EQUAL PROTECTION CLAUSE.
                                                     26
                                                                  Under the Equal Protection Clause of the Fourteenth Amendment, no state shall “deny to
                                                     27
                                                          any person within its jurisdiction the equal protection of the laws,” U.S. Const. amend. XIV, § 1,
                                                     28



                                                                                                          – 54 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 64 of 66


                                                      1   which is “essentially a directive that all persons similarly situated should be treated alike,” City
                                                      2   of Cleburne, Texas v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985). “The Equal Protection
                                                      3   Clause . . . den[ies] to States the power to legislate that different treatment be accorded to
                                                      4   persons placed by a statute into different classes on the basis of criteria wholly unrelated to the
                                                      5   objective of that statute. A classification ‘must be reasonable, not arbitrary, and must rest upon
                                                      6   some ground of difference having a fair and substantial relation to the object of the legislation, so
                                                      7   that all persons similarly circumstanced shall be treated alike.’” Reed v. Reed, 404 U.S. 71, 75–
                                                      8   76 (1971) (quoting Royster Guano Co. v. Virginia, 253 U.S. 412, 415 (1920)).
                                                      9
                                                                 Here, the State rotely recites standards applicable to the evaluation of equal protection
                                                     10
                                                          claims while blithely assuming that no fundamental right is at stake, and in the end, never even
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          gets around to justifying or explaining why exactly one class of ordinary citizens should be
                                                     12
                                                          allowed to receive and possess large-capacity magazines as some kind of special privilege when
                                                     13
                                                          other ordinary law-abiding citizens should be denied the same right – especially for lawful
                                                     14
                                                          purposes like self-defense. Indeed, under this “Hollywood exception,” even honorably retired
                                  Attorneys at Law




                                                     15
                                                          peace officers such as Plaintiffs Alan Normandy (TAC, ¶ 15) and Todd Nielsen (id., ¶ 16), who
                                                     16
                                                          reside out of state, and who often participate in firearms training programs, are precluded from
                                                     17
                                                          simply bringing their LCMs into California for entirely lawful purposes. (Id., ¶ 102.) As
                                                     18
                                                          Plaintiffs’ TAC alleges, Penal Code § 32445 provides for an exception to possession of an LCM
                                                     19
                                                          “for use solely as a prop for a motion picture, television, or video production.” (TAC, ¶ 113.)
                                                     20
                                                          And, in order to use an LCM as a movie or television prop “an exempted holder of a special
                                                     21
                                                          weapons permit (under § 32450(a)) would necessarily need to give possession of a proscribed
                                                     22
                                                          magazine to a non-exempted actor or actress (under section 32445) – in order words, someone
                                                     23
                                                     24   just like the average law-abiding California gun owner or visitor.” (Id., ¶ 114.) “However,

                                                     25   under this section, the receiver of the large-capacity magazine may even be a prohibited person

                                                     26   since there is no requirement of a background check through the Department of Justice, or even

                                                     27   any other form of evidencing the statutorily-exempted receiver’s eligibility to possess or acquire

                                                     28   firearms or firearm parts – indeed, placing everyone on the same footing.” (Id.)



                                                                                                          – 55 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 65 of 66


                                                      1             But the State’s presumption that rational basis review should apply in the first place is
                                                      2   questionable. “When a state statute burdens a fundamental right or targets a suspect class, that
                                                      3   statute receives heightened scrutiny under the Fourteenth Amendment's Equal Protection
                                                      4   Clause.” Silveira v. Lockyer, 312 F.3d 1052, 1087 (9th Cir. 2002) (citing Romer v. Evans, 517
                                                      5   U.S. 620, 631 (1996). “Statutes infringing on fundamental rights are subject to the same
                                                      6   searching review.” Silveira, 312 F.3d at 1088. And here, it has already been established that a
                                                      7   law that restricts the ability of law-abiding citizens to possess large-capacity magazines within
                                                      8   their homes for the purpose of self-defense implicates the core of the Second Amendment.
                                                      9
                                                          Fyock, 779 F.3d at 999. Thus, a fundamental right is at stake, and the law requires heightened
                                                     10
                                                          review.
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                                    Furthermore, even under rational basis review, that standard, although deferential, “is not
                                                     12
                                                          a toothless one,” Mathews v. Lucas, 427 U.S. 495, 510 (1976), and “even the standard of
                                                     13
                                                          rationality . . . must find some footing in the realities of the subject addressed by the legislation.”
                                                     14
                                                          Heller v. Doe by Doe, 509 U.S. 312, 321 (1993). When conducting rational-basis review, it is
                                  Attorneys at Law




                                                     15
                                                          this Court’s “duty to scrutinize the connection, if any, between the goal of a legislative act and
                                                     16
                                                          the way in which individuals are classified in order to achieve that goal.” Silveira, 312 F.3d at
                                                     17
                                                          1088. And because “[t]he search for the link between classification and objective gives substance
                                                     18
                                                          to the Equal Protection Clause,” Romer, 517 U.S. at 632, courts “insist on knowing the relation
                                                     19
                                                          between the classification adopted and the object to be attained.” Id. at 633. To that end, the
                                                     20
                                                          question is focused “whether there is a rational basis for the distinction, rather than the
                                                     21
                                                          underlying government action.” Gerhart v. Lake County Montana, 637 F.3d 1013, 1023 (9th Cir.
                                                     22
                                                          2011), cert. denied, 132 S. Ct. 249 (2011) (italics added).
                                                     23
                                                     24             Under any standard, however, the State offers absolutely no justification whatsoever for

                                                     25   the differential treatment under the Hollywood exception. So what, exactly, is or could be the

                                                     26   supposed governmental interest advanced in allowing television and movie actors to receive and

                                                     27   possess LCMs while denying ordinary citizens the same? Perhaps the State indeed simply

                                                     28   desires to “cater[] to its privileged, rich elite, concentrating in film and television hubs in



                                                                                                           – 56 –
                                                                       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
                                                          Case 2:17-cv-00903-WBS-KJN Document 98 Filed 02/05/19 Page 66 of 66


                                                      1   Hollywood and the Los Angeles Area,” as Plaintiffs have alleged (TAC, ¶ 115). And the State
                                                      2   could have also simply admitted that its legislators want Hollywood entertainment producers to
                                                      3   have access to large-capacity magazines (in addition to any other form of weaponry they want),
                                                      4   to give or lend to people as they wish for whatever entertainment purpose, so that Hollywood
                                                      5   actors such as Matt Damon can continue to make violent movies glorifying illegal gunplay,
                                                      6   while at the same time, the State distrusts its ordinary citizens to have the same privileges (which
                                                      7   is quite obvious from its Motion). There appears to be no other conceivable justification for this
                                                      8   classification.
                                                      9
                                                                  Because the State has not offered any justification – or even suggested that a legitimate
                                                     10
                                                          justification exists, and because no conceivably rational basis could justify this disparate
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                          treatment as somehow advancing the claimed governmental objective, its motion to dismiss
                                                     12
                                                          Plaintiffs’ fifth cause of action must be denied.
                                                     13
                                                     14
                                                                                                 IV.     CONCLUSION
                                  Attorneys at Law




                                                     15
                                                                  For the foregoing reasons, plaintiffs respectfully request that defendants’ motion to
                                                     16
                                                          dismiss be denied.
                                                     17
                                                     18
                                                           Dated: February 5, 2019                            SEILER EPSTEIN ZIEGLER & APPLEGATE
                                                     19                                                       LLP
                                                     20                                                       /s/ George M. Lee
                                                     21                                                       George M. Lee

                                                     22                                                       THE DIGUISEPPE LAW FIRM, P.C.
                                                     23                                                       /s/ Raymond M. DiGuiseppe
                                                     24                                                       Raymond M. DiGuiseppe
                                                                                                              Attorneys for Plaintiffs
                                                     25
                                                     26
                                                     27
                                                     28



                                                                                                         – 57 –
                                                                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED COMPLAINT
